Exhibit 10.84


AMENDED AND RESTATED AMERCO
EMPLOYEE STOCK OWNERSHIP PLAN


PREAMBLE AND INTRODUCTION


On March 16, 1973, AMERCO, a Nevada corporation (the "Corporation") established
the AMERCO Profit Sharing Retirement Trust (the "Profit Sharing Plan") for
certain of its employees.  The Profit Sharing Plan was subsequently amended from
time to time.  Effective April 1, 1984, the Corporation established the AMERCO
Employee Savings and Protection Plan (the "Savings Plan") to permit employee
contributions to be made on a favorable tax basis through utilization of the
provisions of Section 401(k) of the Internal Revenue Code (the "Code").  The
Savings Plan was subsequently amended from time to time.  Effective January 1,
1988, the Profit Sharing Plan and the Savings Plan were merged into a single
plan called the "AMERCO Retirement Savings and Profit Sharing Plan" (the "Profit
Sharing Plan").


Effective as of July 24, 1988, AMERCO established an "employee stock ownership
plan" (as defined in Section 407(d)(6) of the Employee Retirement Income
Security Act of 1974 (the "Act") and Section 4975(e)(7) of the Code) designed to
invest primarily in "qualifying employer securities" (as defined in Section
407(d)(5) of the Act and Section 4975(e)(8) of the Code) of the Corporation (the
“ESOP”).  At the time, the ESOP was contained in a single document with the
Profit Sharing Plan and became known as the "AMERCO Employee Savings, Profit
Sharing and Employee Stock Ownership Plan."  Notwithstanding the fact that the
ESOP was contained in a single document, it was in fact a “stand alone” plan.


The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended and restated in its entirety effective January 1, 1989
to comply with the Tax Reform Act of 1986 ("TRA 86") and to make certain other
modifications.  The AMERCO Employee Savings, Profit Sharing and Employee Stock
Ownership Plan was then amended on four occasions.


The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was then amended and restated in its entirety to comply with the Small Business
Job Protection Act of 1996 ("SBJPA"), the Uniformed Services Employment and
Reemployment Rights Act of 1994 ("USERRA "), the Taxpayer Relief Act of 1997
("TRA 97")


The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended to comply with GUST and EGTRRA legislative changes and
to make certain other modifications.





 
1

--------------------------------------------------------------------------------

 

Effective January 1, 2007, the ESOP (hereinafter the “Plan”) was amended and
restated in its entirety in a separate plan document to incorporate certain
amendments, and make certain administrative as well as other miscellaneous
changes.  The AMERCO Employee Savings and Profit Sharing Plan was also be
restated and amended in its entirety as a separate plan document (the “Employee
Savings and Profit Sharing Plan”).


It is the intention of the Corporation that the ESOP shall continue to be
qualified under the provisions of Section 401 (a) of the Code and that the Trust
Fund maintained pursuant to the ESOP shall continue to be exempt from taxation
pursuant to Section 501(a) of the Code.  The Plan shall be qualified as an
employee stock ownership plan.






ARTICLE ONE


EFFECTIVE DATE


1.1.           EFFECTIVE DATE.


Except as specifically provided with respect to a particular provision of the
ESOP, the provisions of this amended and restated ESOP shall be effective
January 1, 2010 or such other date as determined by the Board of Directors of
AMERCO.


ARTICLE TWO


DEFINITIONS AND CONSTRUCTION


2.1.           DEFINITIONS.


When a word or phrase shall appear in this ESOP with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase shall generally be a term defined in this Section 2.1 or in the
Preamble.  The following words and phrases utilized in the Plan with the initial
letter capitalized shall have the meanings set forth in this Section 2.1, unless
a clearly different meaning is required by the context in which the word or
phrase is used:


(a)           “ACCOUNTING DATE" - The Accounting Date shall be the last day of
each calendar month.  The Accounting Date shall also be any other date so
designated by the Advisory Committee.


(b)           “ACCOUNT” - The ESOP Account of a Participant.

 
2

--------------------------------------------------------------------------------

 

(c)           “ADVISORY COMMITTEE” - The Committee appointed by the President of
AMERCO pursuant to Section 12.1 to serve as the Advisory Committee.


(d)           “AFFILIATE” - Any member of a "controlled group of corporations”
(within the meaning of Section 414(b) of the Code as modified by Section 415(h)
of the Code) that includes the Employer as a member of the group; any member of
an "affiliated service group" (within the meaning of Section 414(m)(2) of the
Code) that includes the Employer as a member of the group; any member of a group
of trades or businesses under common control (within the meaning of Section
414(c) of the Code as modified by Section 415(h) of the Code) that includes the
Employer as a member of the group; and any other entity required to be
aggregated with the Employer pursuant to regulations issued by the United States
Treasury Department pursuant to Section 414(o) of the Code.


(e)           “ANNIVERSARY DATE” - January 1 of each calendar year.


(f)           “ANNUAL ADDITION” - The sum of the following amounts allocable for
a Plan Year to a Participant under this Plan or under any defined contribution
plan or defined benefit plan maintained by the Employer or any Affiliate:


(1)           The Employer contributions allocable for a Plan Year to the
Accounts of the Participant under this Plan or any other defined contribution
plan, including any amount allocable from a suspense account maintained pursuant
to such plan on account of a prior Plan Year (computed as though no part of the
ESOP Contribution is allocable to the Loan Suspense Account); amounts deemed to
be Employer contributions pursuant to a cash-or-deferred arrangement qualified
under Section 401(k) of the Code; and amounts allocated to a medical account
which must be treated as annual additions pursuant to Section 415(1)(1) or
Section 419A(d)(2) of the Code;

 
      (2)           All nondeductible Employee contributions allocable during a
Plan Year to the Account of the Participant; and


(3)           Forfeitures allocable for a Plan Year to the Account of the
Participant.


Any rollover contributions or transfers from other qualified plans, restorations
of forfeitures, or other items similarly enumerated in Treasury Regulation
Section 1.415-6(b)(3) shall not be considered in calculating a Participant's
Annual Additions for any Plan Year.



 
3

--------------------------------------------------------------------------------

 

(g)           “AUTHORIZED OR APPROVED LEAVE OF ABSENCE” - A leave of absence
from the performance of active service for an Employer that is approved by the
Employer in accordance with the Employer's rules regarding leave of absence.  An
Authorized Leave of Absence shall include an approved leave of absence for
sickness or Disability.  An absence from employment as a result of an Employee's
service as a member of the armed forces of the United States shall also be
treated as an Authorized Leave of Absence upon the Employee's return to
employment with the Employer, provided that the Employee left employment with
his Employer directly to enter the armed forces and returns directly to the
employment of an Employer within the period during which his employment rights
are protected by the Selective Service Act (or any similar law) as now in effect
or as hereafter amended.  Absence shall be deemed to be approved by an Employer
for any period of an Employee's Disability prior to his separation from
employment.


(h)           “BENEFICIARY” - The person or persons designated by a Participant
to receive benefits under the Plan in the event of the death of the Participant.


(i)           “BENEFIT COMMENCEMENT DATE” - The first day on which all events
(including the passing of the day on which benefit payments are scheduled to
commence) have occurred which entitle the Participant to receive his first
benefit payment from the Plan.


(j)           “BENEFITS DEPARTMENT” – The department within the Human Resources
Department of U-Haul International, Inc. responsible for the administration and
record-keeping associated with this Plan.


(k)           “BOARD” - The Board of Directors of the Corporation.


(l)           “BREAK IN CONTINUOUS SERVICE” - A twelve (12) continuous month
period, commencing with an Employee's Termination Date, in which the Employee is
not credited with at least one (1) Hour of Service.


(m)           “CANADIAN AFFILIATE” - Any corporation or company wholly owned by
AMERCO which does business in Canada.


(n)           “CLAIMS REVIEW BOARD” – the Committee appointed by the President
of AMERCO to review certain decisions of the Advisory Committee pursuant to
Section 12.3 of the Plan


(o)           “COMPENSATION” - Effective for Plan Years beginning on or after
January 1, 1993, the term “Compensation” shall mean all of the Participant’s
wages within the meaning of Section 3401(a) of the Code and all payments of
compensation to the Employee by the Employer (in the course of the Employer's
trade or business) for which the Employer is

 
4

--------------------------------------------------------------------------------

 

required to furnish the Employee a written statement under Sections 6041(d),
6051(a)(3) and 6502 of the Code, determined without regard to any rules under
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed.  For purposes of
this paragraph, Compensation for a Plan Year is the Compensation actually paid
or includable in gross income during such year.  Notwithstanding the foregoing,
Compensation in excess of One Hundred Fifty Thousand Dollars ($150,000) shall be
disregarded for all purposes for each Plan Year.  The limitations specified in
the preceding sentence shall be adjusted to take into account any cost-of-living
increase adjustment for that Plan Year allowable pursuant to the applicable
regulations or rulings of the United States Treasury Department under Section
401(a)(17) of the Code.  If an Employee receives any payments from an Affiliate
which would be treated as Compensation if paid by the Employer, such amounts
shall be included in calculating the Employee's Compensation for purposes of
Section 415 of the Code and the corresponding provisions of this Plan.  Any
amounts paid to an Employee by an Affiliate shall be disregarded for all other
purposes under this Plan unless the Affiliate making the payment has elected to
provide benefits to its employees pursuant to this Plan.  Effective for Plan
Years beginning on or after January 1, 1998, the term "Compensation shall also
include, for all purposes, except for the purpose of making allocations under
Top Heavy Plans pursuant to Section 8.2, amounts which are not currently
includable in the Participant's gross taxable income by reason of the
application of Sections 125, 402(a)(8) or 4020i)(1)(B) of the Code, if such
amounts are attributable to the performance of services for the Employer or any
Affiliate.  The annual compensation of each participant taken into account in
determining allocations for any Plan Years beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code.


(p)           “CONTINUOUS SERVICE” - The aggregated service of the Employee
measured in years and completed calendar months, based on the Employee's period
of elapsed time of employment determined in accordance with Section 3.3 and the
applicable regulations of the United States Treasury Department.


(q)           “CORPORATION” OR “COMPANY” – AMERCO, a Nevada Corporation.


(r)           “DISABILITY” - A continuous period of absence resulting from
accidental bodily injury, sickness, mental illness or substance abuse that, in
the judgment of the Advisory Committee, supported by the written opinion of a
licensed physician (who may be designated by the Advisory Committee), prevents a
Participant from performing the essential duties of his own occupation or a
reasonable alternative made available by the Company. If a Participant is also a
participant in the Amerco Disability Plan, a determination of disability
thereunder shall be binding upon, and be deemed a determination of Disability
for all purposes hereunder.



 
5

--------------------------------------------------------------------------------

 

(s)           “EARNINGS” - The term "Earnings" shall mean all of the
Participant's wages within the meaning of Section 3401(a) of the Code and all
payments of compensation to the Employee by the Employer (in the course of the
Employer's trade or business) for which the Employer is required to furnish the
Employee a written statement under Sections 6041(d), 6051(a)(3) and 6502 of the
Code, determined without regard to any rules under Section 3401(a) that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed. "Earnings" shall also include the amount
of any pre-tax contributions that would have been paid to the Participant as
current Earnings reportable on Internal Revenue Service Form W-2 but for the
Participant's election to direct pre-tax contributions.  Only Earnings paid
during periods of actual Plan participation shall be includable as Earnings
hereunder.  Notwithstanding the foregoing, Earnings in excess of One Hundred
Fifty Thousand Dollars ($150,000), $200,000 after December 31, 2001, shall be
disregarded for all purposes.   The limitations specified in the preceding
sentence shall be adjusted to take into account any cost-of-living increase
adjustment for that Plan Year allowable pursuant to the applicable regulations
or rulings of the United States Treasury Department under Section 401(a) (17)
(B) of the Code.


(t)           “EFFECTIVE DATE” - As provided in Section 1.1.


(u)           “EMPLOYEE” - Each person who is classified by the Employer as a
common law employee (or who would be considered a common law employee if such
person were not on an Authorized Leave of Absence).  Regardless of any
subsequent determination by a court or a governmental agency that an individual
should be treated as a common law employee, an. individual will be considered an
Employee under the Plan only if such individual has been so classified by the
Employer for purposes of this Plan and is not a private contractor.  If the
Employer modifies its classification or treatment of an individual, the
modification shall be applied prospectively only unless the Employer indicates
otherwise, in which case the modification will be effective as of the date
specified by the Employer.  If an individual is characterized as a common law
employee of the Employer by a governmental agency or court but not by the
Employer, such individual shall be treated as an employee who has not been
designated for participation in this Plan.


(v)           “EMPLOYER” - The Corporation and any Affiliate of the Company
(unless the Board has determined that the Employees of said Company should not
participate  in the Plan) which is designated by the Board as an Employer under
the Plan and whose designation as such has become effective and has continued in
effect.  The designation shall become effective only when it has been accepted
by the board of directors of the designated Employer.  Any Employer may revoke
its acceptance of such designation at any time, but until such acceptance is
revoked all the provisions of the Plan and the Trust Agreement and any
amendments thereto shall apply to the Employees of the Employer.  In the event
that the

 
6

--------------------------------------------------------------------------------

 

designation of an Employer as such is revoked by the board of directors of the
Employer, the Plan shall be deemed terminated only as to such Employer.


(w)           “EMPLOYER SECURITIES” - shall mean:


(1)           common stock of the Corporation (or any other corporation that is
a member of a controlled group of corporations along with the Employer, as
defined in Section 414(b) of the Code (a "related corporation") which is readily
tradeable on an established securities market;


(2)           if at any time there is no common stock which meets the
requirements of subparagraph (1), the term Employer Securities means common
stock of the Corporation or any related corporation having a combination of
voting power and dividend rights equal to or in excess of (i) that class of
common stock of the Corporation or any related corporation having the greatest
voting power and (ii) that class of common stock of the Corporation or any
related corporation having the greatest dividend rights; or


(3)           Non-callable preferred stock shall be treated as Employer
Securities if such stock is convertible at any time to stock which meets the
requirements of subparagraphs (1) or (2) (whichever is applicable) and if such
conversion is at a conversion price which (as of the date of the acquisition by
the ESOP) is reasonable. Preferred stock shall be treated as noncallable if
after the call there will be a reasonable opportunity for a conversion which
meets the requirements of this paragraph.


(x)           “ESOP ACCOUNT” - The account established pursuant to Section 8.1
for each Participant to which ESOP Contributions made on behalf of that
Participant, are credited.


(y)           “ESOP CONTRIBUTION” - The regular, special and per capita ESOP
contributions made by the Employers pursuant to Section 5.1(a), (b) or (c).


(z)           “ESOP FUND” or “ESOP TRUST FUND” - The fund ( invested by the ESOP
Trustee as an "employee stock ownership plan" (as defined in Section 407(d)(6)
of the Act and Section 4975(e)(7) of the Code and the applicable regulations
thereunder) established pursuant to ARTICLE SEVEN for the purpose of acquiring
Employer Securities.


(aa)           “ESOP TRUST AGREEMENT” - The instrument entered into between the
Corporation and the ESOP Trustee to provide for the investment and
administration of the ESOP Fund.  The ESOP Trust Agreement shall constitute a
part of the Plan.



 
7

--------------------------------------------------------------------------------

 

(bb)           “ESOP TRUSTEE” - The trustee or trustees appointed by the
Corporation to perform the obligations set forth in the ESOP Trust
Agreement.  If the Employer appoints two or more individuals or entities to act
jointly as the ESOP Trustee, the term "ESOP Trustee" shall refer collectively to
all of said individuals or entities.


(cc)           “HIGHLY COMPENSATED EMPLOYEE” - Each individual who is treated as
a "Highly Compensated Employee" pursuant to Section 2.3 of this Plan.


(dd)           “HOUR OF SERVICE” -


(1)           An hour for which an Employee is directly or indirectly
compensated, or is entitled to Compensation, by an Employer or an Affiliate for
the performance of duties.  Such Hours of Service shall be credited in the
respective eligibility and vesting service computation periods in which the
duties were performed.


(2)           An hour for which an Employee is directly or indirectly
compensated, or is entitled to Compensation, by an Employer or an Affiliate on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including Disability), layoff, jury duty, military duty or
leave of absence.  No more than five hundred one (501) Hours of Service shall be
credited under this paragraph for any single continuous period (whether or not
such period occurs in a single computation period).  Hours of Service under this
paragraph shall be calculated and credited pursuant to Section 2530.200b-2 of
the Department of Labor Regulations governing the computation of Hours of
Service, which are incorporated herein by this reference.


(3)           An hour for which back pay (irrespective of mitigation of damages)
is either awarded or agreed to by an Employer or an Affiliate.  The same Hours
of Service shall not be credited both under paragraphs (1) or (2) above, as, the
case may be, and under this paragraph (3).  Hours of Service attributable to
back pay credits will be credited to the respective computation period or
periods to which the back pay pertains, rather than to the period in which the
award, agreement or payment is made.


(4)           In lieu of determining Hours of Service under the foregoing
paragraphs, the Benefits Department may credit an Employee with ten (10) Hours
of Service for each day for which any service must be credited, or forty-five
(45) Hours of Service for each week for which any service must be

 
8

--------------------------------------------------------------------------------

 

credited, or one hundred ninety (190) Hours of Service for each month for which
any service must be credited.  Such crediting of hours shall be performed on a
nondiscriminatory basis.


(5)           Employees also shall be credited with any additional Hours of
Service required to be credited pursuant to Federal law other than the Act or
the Code.


(6)           Solely for purposes of determining whether an Employee has
incurred a Break in Service, an Employee shall be credited with Hours of Service
in accordance with the provisions of this paragraph (6) for periods of absence
(with or without pay) by reason of the pregnancy of the Employee, the birth of a
child of the Employee, the placement of a child with the Employee in connection
with the adoption of such child by the Employee, or for purposes of caring for a
child of the Employee for a period beginning immediately following the child's
birth or placement.  An Employee who is on an Authorized Leave of Absence for
any of the foregoing reasons shall receive credit for the Hours of Service which
the Employee would normally have been credited with but for such absence.  If
the Benefits Department and the Employer are unable to determine the Hours which
would have otherwise been credited to the Employee, the Employee shall receive
credit for eight (8) Hours of Service for each day of such absence.  The maximum
number of Hours of Service credited to an Employee pursuant to this paragraph
for any one absence or any series of related absences shall not exceed five
hundred one (501).  The hours credited pursuant to this paragraph will be
treated as Hours of Service for the service computation period during which the
absence begins if the Employee would be prevented from incurring a Break in
Service during such twelve (12) consecutive month period solely because of the
Hours of Service credited pursuant to this paragraph.  In all other cases, the
Hours of Service shall be credited to the Employee for the service computation
period which begins immediately following the day on which the absence
commences.  This paragraph (6) shall not be construed as entitling any Employee
to an Authorized Leave of Absence for any of the reasons enumerated above.  An
Employee's entitlement to an Authorized Leave of Absence will be determined in
accordance with the standard policies of the Employer.  No credit will be given
pursuant to this paragraph (6) unless the Employee furnishes to the Benefits
Department such timely information as the Benefits Department may reasonably
require to establish the number of days for which there was such an absence and
that the absence was for one of the reasons enumerated above.



 
9

--------------------------------------------------------------------------------

 

(ee)           “INACTIVE PARTICIPANT” - A Participant for whom an Account is
maintained under the Plan, but who is not eligible to to receive allocations of
ESOP Contributions.  An Inactive Participant shall continue to share in the
earnings or losses on Trust investments.


(ff)           “KEY EMPLOYEE” – Shall have the meaning set forth in Section 2.2


(gg)           “LOAN SUSPENSE ACCOUNT” - The suspense account created in
accordance with Section 7.4 to provide for the holding of Employer Securities
subject to a loan, in accordance with ARTICLE SEVEN and Section 4975(d)(3) of
the Code and applicable regulations thereunder.


(hh)           “NORMAL RETIREMENT AGE” or “NORMAL RETIREMENT DATE” -


(1)           Normal Retirement Age - The date on which a Participant attains
the age of sixty-five (65) years.


(2)           Normal Retirement Date - The last day of the month in which the
Participant attains his Normal Retirement Age.
 
      (ii)           “PARTICIPANT” - An Employee who has satisfied the
eligibility requirements specified in Section 3.1.  If so indicated by the
context, the term Participant shall also include former Participants whose
active participation in the Plan has terminated but who have not received all
amounts to which they are entitled pursuant to the terms and provisions of this
Plan.  Whether former Participants are allowed to exercise an option or election
extended to "Participants" will be determined by the Benefits Department in the
exercise of its discretion, but in making such determinations the Benefits
Department shall act in a uniform, nondiscriminatory manner.


(jj)           “PLAN ENTRY DATE” - The last day of each calendar quarter – March
31, June 30, September 30 and December 31.


(kk)           “PLAN YEAR” - A twelve (12) month period commencing on each
January 1 and ending on each following December 31.


(ll)           “QUALIFIED DOMESTIC RELATIONS ORDER” - A domestic relations order
meeting the requirements specified in Section 14.2.


(mm)           “REQUIRED BEGINNING DATE”


(1)           5 Percent Owners - For a Participant who is a "5-Percent Owner" as
defined in Code Section 416(i)(1)(B)(i), Required Beginning Date means April 1
of the

 
10

--------------------------------------------------------------------------------

 

calendar year following the calendar year in which the Participant attains age
70½, regardless of whether the Participant has terminated employment with the
Employer.


(2)           Non 5-Percent Owners - For a Participant who is not a "5-Percent
Owner" as defined in Code Section 416(i)(1)(B)(i), Required Beginning Date shall
mean April 1 of the calendar year following the later of (i) the calendar year
in which the Participant attains age 70½, or (ii) the calendar year in which the
Participant terminates employment with the Employer.  Notwithstanding the above,
for any Participant who attains age 70½ prior to the Plan Year beginning January
1, 1999, Required Beginning Date shall mean, at the Participant's election,
April 1 of the calendar year following (i) the calendar year in which the
Participant attains age 70½, or (ii) the calendar year in which the Participant
terminates employment with the Employer.


(nn)           “SUPER TOP HEAVY PLAN” - A Super Top Heavy Plan, as defined in
Section 2.2.


(oo)           “TERMINATION DATE” - The earliest of (1) the date on which an
Employee quits, retires, is discharged or dies, or (2) the second anniversary of
the first day of the period during which the Employee was absent from service
with the Employer by reason of a maternity or paternity leave (within the
meaning of Section 3.3), or (3) the first anniversary of the first day of the
period during which the Employee was absent from service with the Employer for
any reason other than a maternity or paternity leave or a separation from
service due to quit, discharge, retirement or death.


(pp)           “TOP HEAVY PLAN” - A "Top Heavy Plan," as defined in Section 2.2.


(qq)           “TRUSTEE” or “TRUSTEES” - The ESOP Trustee acting as such under
the ESOP Trust Agreement.  Any reference to the "Trustee" or the "Trustees"
shall be deemed to refer to the ESOP Trustee.


(rr)           “YEAR OF ELIGIBILITY SERVICE” - A twelve (12) month period (the
"Computation Period") in which an Employee is credited with at least one
thousand (1,000) Hours of Service, regardless of whether the Employee is
employed on the last day of said period.  The initial Computation Period shall
commence with the first Hour of Service of the Employee. Following this initial
Computation Period, a Year of Eligibility Service shall be determined on the
Computation Period commencing on the first day of the Plan Year which includes
the first anniversary of the date on which the Employee first performed an Hour
of Service.  Thereafter, the Benefits Department shall measure any subsequent
Computation Period necessary for a determination of a Year of Eligibility
Service by reference to succeeding Plan Years.  If an individual terminates
employment with the Employers prior to completing one thousand (1,000) Hours of
Service in any of such Computation Periods and

 
11

--------------------------------------------------------------------------------

 

returns to an Employer or any Affiliate after the close of the Computation
Period during which his employment was terminated, in the future the relevant
Computation Periods shall commence on the date the individual first performs an
Hour of Service for an Employer or any Affiliate following his reemployment and
the anniversaries thereof.  The Participant may be required to complete one
thousand (1,000) Hours of Service during the Plan Year in order to receive an
allocation of Employer contributions pursuant to Section 8.2(c).  All years of
service with any of the Employer’s Canadian Affiliate(s) shall be taken into
account.  Effective November 1, 1997, for purposes of determining an Employee's
Years of Eligibility Service under this Plan, service with North American
Insurance Company and Safemate Life Insurance Company shall be taken into
account.


2.2.           TOP HEAVY PLAN PROVISIONS.


The provisions of this Section 2.2 shall be observed in determining the Plan's
status as a Top Heavy Plan or a Super Top Heavy Plan:


(a)           GENERAL RULES.  The Plan will be a Top Heavy Plan for a Plan Year
if, on the last day of the prior Plan Year (hereinafter referred to as the
"determination date "), more than sixty percent (60%) of the cumulative balances
credited to all accounts of all Participants are credited to or allocable to the
accounts of Key Employees.  The Plan will be a Super Top Heavy Plan if, on the
determination date, more than ninety percent (90%) of the cumulative balances
credited to the accounts of all Participants are credited or allocable to the
accounts of Key Employees.  For purposes of making these determinations, the
following rules will apply:


(1)           The balance credited to or allocable to a Participant's accounts
for purposes of this Section 2.2 shall include contributions made on or before
the applicable determination date, together with withdrawals and distributions
made during the five (5) year period ending on the determination date.


(2)           The accounts of any Participant who was formerly (but no longer
is) a Key Employee shall be disregarded.  In addition, the accounts of any
Participant who has not performed any services for the Employer or an Affiliate
during the five (5) year period ending on the determination date shall be
disregarded.


(3)           Rollover contributions that are both initiated by the Employee and
are not derived from a plan maintained by the Employer or any Affiliate, shall
be disregarded unless otherwise provided in lawful regulations issued by the
United States Treasury Department.  Other amounts rolled over to or from this
Plan to or from another qualified plan will be considered in calculating the

 
12

--------------------------------------------------------------------------------

 

Plan's status as a Top Heavy Plan or Super Top Heavy Plan if and to the extent
required by said regulations.


(b)           AGGREGATION OF PLANS.  Notwithstanding anything in this Section
2.2 to the contrary, in the event that the Plan shall be determined by the
Benefits Department (in its sole and absolute discretion, but pursuant to the
provisions of Section 416 of the Code) to be a constituent in an "aggregation
group", this Plan shall be considered a Top Heavy Plan or a Super Top Heavy Plan
only if the "aggregation group" is a "top heavy group" or a "super top heavy
group".  For purposes of this Section 2.2, an "aggregation group" shall include
the following:


(1)           Each plan intended to qualify under Section 401(a) of the Code
sponsored by the Employer or an Affiliate in which one (1) or more Key Employees
participate;


(2)           Each other plan of the Employer or an Affiliate that is considered
in conjunction with a plan referred to in clause (1) in determining whether or
not the nondiscrimination and coverage requirements of Section 401(a)(4) or
Section 410 of the Code are met; and


(3)           If the Benefits Department, in the exercise of its discretion, so
chooses, any other such plan of the Employer or an Affiliate which, if
considered as a unit with the plans referred to in clauses (1) and (2),
satisfies the requirements of Code Section 401(a) and Code Section 410.


A "top heavy group" for purposes of this Section 2.2 is an "aggregation group"
in which the sum of the present value of the cumulative accrued benefits for Key
Employees under all "defined benefit plans" (as defined in Section 414(j) of the
Code) included in such group plus the aggregate of the account balances of Key
Employees on the last Accounting Date in the twelve (12) month period ending on
the respective determination date under all "defined contribution plans" (as
defined in Section 414(i) of the Code) included in such group exceeds sixty
percent (60%) of the total of such similar sum determined for all employees and
beneficiaries covered by all such plans (where such present values and account
balances are those present values applicable to those determination dates of
each plan which fall in the same calendar year).  A "super top heavy" group is
an "aggregation group" for which the sum so determined for Key Employees exceeds
ninety percent (90%) of the sum so determined for all employees and
beneficiaries.  The Benefits Department will calculate the present value of the
cumulative annual benefits under a defined benefit plan in accordance with the
rules set forth in the defined benefit plan.  All determinations will be made in
accordance with applicable regulations under Section 416 of the Code.



 
13

--------------------------------------------------------------------------------

 

(c)           This Section shall apply for purposes of determining whether the
Plan is a top-heavy plan under Section 416(g) of the Code for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years.


(i)           Determination of Top-heavy Status.


(A)           Key Employee.  In determining whether the Plan is Top-Heavy for
Plan Years beginning after December 31, 2001, Key Employee means any employee or
former employee (including any deceased employee) who at any time during the
plan year that includes the determination date (as defined in Section 7.6) is an
officer of the Employer having annual Compensation greater than $130,000 (as
adjusted under § 416(i)(1) of the Code for Plan Years beginning after December
31, 2002), a 5-percent owner of the Employer, or a 1-percent owner of the
Employer having an annual compensation of more than $150,000.


In determining whether the Plan is top-heavy for plan years beginning before
January 1, 2002, Key Employee means any employee or former employee (including
any deceased employee) who at any time during the 5-year period ending on the
determination date, is an officer of the employer having an annual compensation
that exceeds 50 percent of the dollar limitation under § 415(b)(1)(A), an owner
(or considered an owner under § 318) of one of the ten largest interests in the
employer if such individual's compensation exceeds 100 percent of the dollar
limitation under § 415(c)(1)(A), a 5-percent owner of the employer, or a
1-percent owner of the employer who has an annual Compensation of more than
$150,000.


The determination of who is a key employee will be made in accordance with §
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.


(B)           Determination of Present Values and Amounts.  This Section 2.2(c)
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of employees as of the determination date.


(1)           Distributions During Year Ending on the Determination Date.  The
present value of accrued benefits and the amounts of account balances of an
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Section 416(g)(2) of the Code during the one year period ending
on the determination date.  The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the
Code.  In the case of a distribution made for a reason other than separation
from service,

 
14

--------------------------------------------------------------------------------

 

death, or disability, this provision shall be applied by substituting 5-year
period for 1-year period.




(2)  Employees Not Performing Services Having Year Ending on the Determination
Date.  The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.






2.3.           HIGHLY COMPENSATED EMPLOYEE


(a)           GENERAL.  The term "Highly Compensated Employee" shall include all
"highly compensated active employees" and all "highly compensated former
employees."


(b)           HIGHLY COMPENSATED ACTIVE EMPLOYEES.  A Highly Compensated Active
Employee includes any Employee who performs service for the Employer during the
current Plan Year (the “determination year”) and who:


 
         (1) during the determination year, or during the preceding Plan Year,
is or was a 5% owner as described in Section 416 (i)(l) of the Code and the
applicable regulations thereunder; or



 
         (2) for the preceding year received compensation from the Employer in
excess of $80,000.  The $80,000 amount is adjusted at the same time and in the
same manner as under Code section 415(d), except that the base period is the
calendar year ending September 30, 1996.



(c)           HIGHLY COMPENSATED FORMER EMPLOYEES.  The term Highly Compensated
Former Employee shall mean any individual formerly employed by the Employer who
satisfied the definition of "highly compensated active employee" set forth
above, (i) at the time he separated from employment or (ii) at any time after he
attained fifty-five (55) years of age.  No highly compensated former employee
shall be considered a member of the top-paid group (as defined above), if, at
any time prior to the termination of employment and prior to attaining
fifty-five (55) years of age, a highly compensated active employee receives
Compensation which is less than fifty percent (50%) of the Employee's annual
average compensa­tion for the three (3) consecutive years preceding the
determination year during which the Employee received the greatest amount of
compensation from the Employer, then such Employee shall not be deemed to be a
highly compensated former employee upon his actual separation from employment
with the Employer if, after the

 
15

--------------------------------------------------------------------------------

 

"deemed separation year," as defined in Section 1.414(q)-lT Q & A-5(a)(3) of the
regulations, and before the Employee's actual year of separation such Employee's
services for and Compensation from the Employer, under all the facts and
circumstances increase significantly so as to result in a deemed a resumption of
employment.


(d)           COST-OF-LIVING ADJUSTMENTS.  The dollar limitations of
sub-paragraphs (b)(2) above shall be adjusted at the same time and in a similar
manner pursuant to the applicable rulings or regulations of the United States
Treasury Department under Code Section 415(d).


2.4.           CONSTRUCTION.


The masculine gender, where appearing in the Plan, shall include the feminine
gender, and the singular shall include the plural, unless the context clearly
indicates to the contrary.  The term "delivered to the Advisory Committee," as
used in the Plan, shall include delivery to a person or persons designated by
the Advisory Committee for the disbursement and receipt of administrative
forms.  The term “delivered to the Benefits Department”, as used in the Plan
shall include delivery to a person or persons designated by the Benefits
Department for the disbursement and receipt of administrative forms.  Delivery
shall be deemed to have occurred only when the form or other communication is
actually received, and, with respect to the receipt of forms effective as of a
payroll period, delivery effective for the payroll period must be made within
the time indicated by the Advisory Committee or the Benefits Department, as the
case may be, for receipt of such form or other communication to be effective as
of the next-occurring payroll period.  Any such rule with respect to delivery
shall be uniformly applicable to all Employees and Participants.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  If any provision of this Plan is determined
to be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of this Plan shall be
construed and enforced according to the laws of the State of Arizona and shall
be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other Federal law. It is the intention of the
Corporation that the Plan as adopted by the Employers shall constitute a
qualified plan under the provisions of Section 401(a) of the Code, and that the
Trust Fund maintained pursuant to the Trust Agreement shall be exempt from
taxation pursuant to Section 501(a) of the Code.  This Plan shall be construed
in a manner consistent with the Corporation's intention.


ARTICLE THREE


ELIGIBILITY AND PARTICIPATION


3.1.           ELIGIBILITY.

 
16

--------------------------------------------------------------------------------

 



(a)           CURRENT PARTICIPANTS.  Each Employee who was a Participant in the
Plan on the day immediately preceding the Effective Date shall be a Participant
in the Plan on the Effective Date.


(b)           NEW PARTICIPANTS.  Each other Employee shall become eligible to
participate in the Plan as of the Plan Entry Date coinciding with or following
the Participant's completion of one (1) Year of Eligibility Service.


(c)           COLLECTIVE BARGAINING UNIT EMPLOYEES AND LEASED
EMPLOYEES.  Employees who are covered by a collective bargaining agreement with
a union with which an Employer or Affiliate has bargained in good faith over
retirement benefits shall not be eligible to participate in this Plan unless
their collective bargaining agreement specifically provides for their
participation in this Plan.  Employees who are "leased employees" for purposes
of Section 414(n) of the Code shall not be eligible to participate hereunder.


3.2.           PARTICIPATION.


(a)           GENERAL. An Employee who has satisfied the eligibility
requirements specified in Section 3.1 shall become a Participant.






3.3.           CREDITING OF SERVICE.


(a)           GENERAL RULE.  All periods of Continuous Service shall be taken
into account under this Plan.  An Employee's Continuous Service shall be
determined by aggregating the calendar days of service included in each "period
of service" performed by the Employee, and expressing the total in completed
years and months, disregarding any fractional months.  If two (2) or more
"periods of service" are aggregated, a complete year shall consist of three
hundred sixty-five (365) days and a complete month shall consist of thirty (30)
days.  A "period of service" commences on the day on which the Employee performs
his first Hour of Service for the Employer or an Affiliate or, when an Employee
incurs a Break in Continuous Service, on the day on which the Employee performs
his first Hour of Service following the Break in Continuous Service.  The
"period of service" ends on the Employee's Termination Date, unless the Employee
again resumes employment with the Employer or an Affiliate prior to the
occurrence of a Break in Continuous Service, in which case the "period of
service" will continue and the Employee also will receive credit for the period
of time between the Termination Date and the date of reemployment.



 
17

--------------------------------------------------------------------------------

 

(b)           SPECIAL RULES FOR MATERNITY AND PATERNITY LEAVES.  The Continuous
Service of an Employee who is absent from work by reason of a maternity or
paternity leave shall not include the period of time following the first
anniversary of the first day of such leave even though the Employee's
Termination Date shall not be deemed to occur until the second anniversary of
such leave.  For purposes of this Plan, a "maternity or paternity leave" is an
Authorized Leave of Absence granted for any of the following reasons:  the
pregnancy of the Employee; the birth of a child of the Employee; the placement
of a Child with the Employee in connection with the adoption of such child by
the Employee; or the caring for a child of the Employee for a period beginning
immediately following the child's birth or placement with the Employee.  This
paragraph shall not be construed as entitling any Employee to an Authorized
Leave of Absence for any of the reasons noted above.  An Employee's entitlement
to an Authorized Leave of Absence will be determined in accordance with the
Employer's standard policies.


(c)           SPECIAL RULE FOR OTHER ABSENCES.  If an Employee's employment has
been terminated on account of resignation, discharge or retirement and the
Employee is rehired, the period between the Employee's Termination Date and his
date of rehire shall be taken into account and treated as a period of Continuous
Service if the Employee is rehired within twelve (12) months of his Termination
Date.  If the Employee is absent from employment for reasons other than
resignation, discharge or retirement and, during such absence, the Employee
resigns, is discharged or retires, if the Employee, is thereafter rehired, the
period between the Employee's date of resignation, discharge or retirement and
his date of rehire shall be taken into account and treated as a period of
Continuous Service if the Employee is rehired by the Employer prior to the first
anniversary of the date on which the Employee's initial period of absence from
employment commenced.


3.4.           EFFECT OF REHIRING.


In the event that an Employee separates from employment with the Employer and is
later rehired, as a general rule he shall remain credited with all of his Years
of Eligibility Service and all periods of Continuous Service credited to him
during his prior period of employment.  If such an Employee was a Participant or
had satisfied the eligibility requirements of Section 3.1 during his prior
period of employment and following his return he is otherwise eligible to
participate in the Plan, the Employee shall commence participation in the Plan
upon the later of his date of rehire or the date on which he would have
commenced participation if his employment had not terminated.




3.5.           AFFILIATED EMPLOYERS.



 
18

--------------------------------------------------------------------------------

 

For the purpose of computing an Employee's Years of Eligibility Service and
period of Continuous Service, employees of Affiliates of the Employer shall be
given credit for their Hours of Service and periods of Continuous Service with
such Affiliates in the event that they become Employees of an Employer as though
during such periods they were Employees of an Employer. Persons employed by a
business organization that is acquired by the Employer or by an Affiliate of the
Employer shall be credited with service for their Hours of Service and periods
of Continuous Service with such predecessor employer hereunder in the event that
they become Employees of an Employer only to the extent required under lawful
regulations of the United States Treasury Department under Section 414(a)(2) of
the Code or to the extent determined by the Board of the acquiring company on a
uniform basis with respect to employees of each "predecessor company," which
term for this purpose means and includes any organization which is acquired by
an Employer or any Affiliate.


3.6.           TRANSFERS TO AND FROM AN ELIGIBLE CLASS OF EMPLOYEES.


(a)           TRANSFERS OUT OF PLAN.  A Participant will automatically become
ineligible to participate in the Plan as of the effective date of a change in
his employment classification if as a result of the change he is no longer
eligible to participate in the Plan.  All sums credited to the Inactive
Participant's accounts will continue to be held pursuant to the terms of this
Plan and will be distributed to the Inactive Participant only upon his
subsequent termination of employment or the occurrence of some event permitting
a distribution pursuant to the provisions of this Plan.


(b)           TRANSFERS TO PLAN.  If an Employee of the Employer is not eligible
to, participate in the Plan due to his employment classification, he shall
participate immediately upon becoming a member of an eligible class of Employees
if he has satisfied the other requirements set forth in Section 3.1 and would
have become a Participant previously had he been in an eligible class.


(c)           SERVICE CREDIT.  In any event, an Employee's service in an
ineligible employment classification shall be considered in calculating the
Employee's Years of Eligibility Service and years of Continuous Service.


(d)           TRANSFERS TO AFFILIATES.  If a Participant ceases to participate
in the Plan solely as a result of his transfer to an Affiliate that has not
adopted this Plan, amounts credited to his accounts as of the date of his
transfer shall not be forfeited or distributed.  Rather, such amounts shall be
payable in accordance with the terms of this Plan upon his subsequent
termination of employment with all Affiliates and the Employer or the occurrence
of some other event permitting a distribution pursuant to the provisions of this
Plan.


3.7.           LEASED EMPLOYEES.

 
19

--------------------------------------------------------------------------------

 



A "leased employee" (within the meaning of Section 414(n)(2) of the Code) shall
be treated as an Employee of the Employer for purposes of the pension
requirements of Section 414(n)(3) of the Code, unless leased employees
constitute less than twenty percent (20%) of the Employer's non-highly
compensated work force (within the meaning of Section 414(n)(5)(C)(ii) of the
Code) and the leased employee is covered by a "safe harbor plan" that satisfies
the requirements of Section 414(n)(5)(B) of the Code.  In any event, a leased
employee who is deemed to be an Employee of the Employer pursuant to the
preceding sentence shall be treated as if he is employed in an employment
classification that has not been designated for participation in the Plan.






ARTICLE FOUR


THERE SHALL BE NO ARTICLE FOUR




ARTICLE FIVE


EMPLOYER CONTRIBUTIONS


5.1.           ESOP CONTRIBUTIONS.


(a)           REGULAR ESOP CONTRIBUTION.  Subject to the Board's right to
terminate or amend this Plan, the Employer shall contribute to the Trust Fund
for each Plan Year as an ESOP Contribution such amount, if any, as the Board
shall determine, in its sole and absolute discretion.


(b)           SPECIAL ESOP CONTRIBUTIONS.  Notwithstanding whether any ESOP
Contribution is made for the Plan Year pursuant to Section 5.2(a) or any other
provision contained herein, the Employer may make a special ESOP Contribution
each Plan Year in such amount and on behalf of such Participants and
Non-Contributing Participants, as the Board shall determine, in its sole and
absolute discretion, provided that in no event shall a special ESOP Contribution
be made on behalf of any Participant or any Non-Contributing Participant who is
a Highly Compensated Employee.


(c)           SPECIAL "PER CAPITA" ESOP CONTRIBUTIONS.  In addition to the
foregoing, the Employer may make a special "per capita" ESOP Contribution on
behalf of each Participant and Non-Contributing Participant in such amount, if
any, as the Board shall determine, in its sole and absolute discretion, provided
that each Participant and Non-

 
20

--------------------------------------------------------------------------------

 

Contributing Participant receives an equal allocation of such special "per
capita" ESOP Contribution.


(d)           AGGREGATE ESOP CONTRIBUTIONS.  In no event shall the aggregate
ESOP Contributions for any Plan Year be more than the amount allowable as a
deduction for federal income tax purposes for such Plan Year.


5.2.           "TOP HEAVY" CONTRIBUTIONS.


The Employer may, in its sole and absolute discretion, make additional ESOP
Contributions for any Plan Year in which the Plan is Top Heavy in such amounts
as may be necessary to fund the Employer contribution allocation required by
Section 8.2.


5.3           PAYMENT OF ESOP CONTRIBUTIONS.


ESOP Contributions  may be paid within the Plan Year for which such contribution
is made or within the period thereafter ending on the date by which the
Corporation's Federal income tax return for the corresponding year of deduction
must be filed, including any extensions of such date.  ESOP Contributions may be
paid in cash or in Employer Securities, in the discretion of the Corporation.


5.4.           CONDITIONAL NATURE OF CONTRIBUTIONS.


(a)           MISTAKE OF FACT.  Any contribution made to this Plan by the
Employer because of a mistake of fact shall be returned to the Employer upon its
request within one (1) year of the date of the contribution.


(b)           DEDUCTIBILITY.  Every contribution made by the Employer is
conditional on its deductibility.  If the Internal Revenue Service determines
that all or part of a contribution is not deductible, the contribution (to the
extent that it is not deductible) shall be refunded to the Employer upon its
request within one (1) year after the date of the disallowance.


(c)           LIMITATIONS ON AMOUNTS RETURNED.  Notwithstanding anything to the
contrary, the maximum amount that may be returned to the Employer pursuant to
subparagraphs (a) and (b), above, is limited to the portion of such contribution
attributable to the mistake of fact or the portion of such contribution deemed
non-deductible (the "excess contribution").  Earnings attributable to the excess
contribution will not be returned to the Employer, but losses attributable
thereto will reduce the amount so returned.  In no case shall withdrawal of any
excess contribution pursuant to subparagraphs (a) and (b), above, reduce

 
21

--------------------------------------------------------------------------------

 

the balance of the Participant's account to less than the balance would have
been had the excess contribution not been made.


ARTICLE SIX


INVESTMENT OF CONTRIBUTIONS


6.1.           INVESTMENT OF ESOP CONTRIBUTIONS


(a)           ESOP FUND.  Except as otherwise provided in Section 6.2,
Participants shall not be allowed to direct the investment of their ESOP
Accounts.  Rather, all ESOP Contributions allocable to each Participant's ESOP
Account will automatically be allocated to and invested as part of the ESOP
Fund.  The investment of the ESOP Fund shall be in the discretion of the ESOP
Trustee, subject to the provisions of this Plan and the ESOP Trust.  To the
extent permitted by Section 6.2 and subject to the provisions of this Section
6.1, each qualified Participant may elect to transfer to and direct the
investment of a portion of his ESOP Account in one or more of the funds
available under the Employee Savings and Profit Sharing Plan.


(b)           LIMITATION ON INVESTMENTS IN ESOP FUND.  The ESOP Trustee is
specifically authorized and empowered, pursuant to this Plan and in accordance
with the terms and provisions of the ESOP Trust Agreement, to hold any amount of
"qualifying employer securities" (as defined in Section 407(d)(5) of the Act)
without regard to the diversification requirements of Section 404(a)(1)(C) and
Section 407(a) of the Act, as permitted pursuant to Section 404(a)(2) and
Section 407(b)(1) of the Act.


(c)           NO DISTINCTION BETWEEN INCOME AND PRINCIPAL.  The income of and
gains of the ESOP Fund shall be added to the ESOP Fund and shall be invested
without distinction between principal and income.




(d)           FORMER PARTICIPANTS AND BENEFICIARIES.  For purposes of this
ARTICLE SIX, the term "Participant" shall be deemed to include former
Participants and Beneficiaries of any deceased Participant.




6.2  
DIVERSIFICATION



(a)           ESOP DIVERSIFICATION ELECTION.  ESOP Contributions allocable to a
Participant's ESOP Account may be transferred from the ESOP Fund to the Employee
Savings and Profit Sharing Plan, as provided in this Section 6.2.

 
22

--------------------------------------------------------------------------------

 



(b)           QUALIFIED PARTICIPANT.  A Participant shall become a "qualified
Participant" and may elect to diversify his ESOP Account after attaining age
fifty-five (55) and being credited with ten (10) or more years of participation
in the Plan since the later of (1) the date he commenced participation in the
Plan or (2) January 1, 1988 (the initial effective date of the ESOP).


(c)           DIVERSIFICATION.   At any time after the close of each Plan Year
during the "qualified election period," a qualified Participant may elect to
diversify twenty-five percent (25%) of the number of shares of Employer
Securities acquired by or contributed to the Plan after December 31, 1986 that
have ever been allocated to the Participant's Account on or before the most
recent Plan allocation date less the number of shares of Employer Securities
previously distributed, transferred, or diversified pursuant to a
diversification election made after December 31, 1986.


(d)           QUALIFIED ELECTION PERIOD.  The "qualified election period" is the
six (6) year period commencing with the Plan Year after the Participant becomes
a qualified Participant. In the final year of the six (6) year qualified
election period, a Participant may diversify fifty percent (50%) of the number
of shares of Employer Securities acquired by or contributed to the Plan after
December 31, 1986 that have ever been allocated to the Participant's account on
or before the most recent Plan allocation date less the number of shares of
Employer Securities previously distributed, transferred, or diversified pursuant
to a diversification election made after December 31, 1986.


(e)           ENHANCED DIVERSIFICATION.  In addition, effective January 1, 2007,
for all Plan Years following the expiration of the Participant’s qualified
election period, a qualified Participant may elect to diversify up to one
hundred percent (100%) of the number of shares of Employer Securities acquired
by or contributed to the Plan after December 31, 1986 that have ever been
allocated to the Participant's ESOP Account.


(f)           ELECTION.  A qualified Participant may elect to diversify his ESOP
Account by directing the investment of up to the available percentage of such
account (twenty-five percent (25%), fifty percent (50%) or one hundred percent
(100%) as the case may be) to one or more of the Employee Savings and Profit
Sharing Plan funds in accordance with the provisions the Employee Savings and
Profit Sharing Plan, commencing as of the first day of the first Plan Year
falling within the qualified election period.   Each diversification election
and transfer shall be made pursuant to forms and instructions provided by
the Benefits Department, signed by the Participant and delivered to the Benefits
Department pursuant to the rules contained herein, in the Employee Savings and
Profit Sharing Plan and such other rules of uniform application promulgated by
the Advisory Committee. Participant diversification elections and transfers may
be made monthly and shall be made effective no

 
23

--------------------------------------------------------------------------------

 

later than the first day of the third calendar month following receipt by the
Benefits Department of the appropriate forms.  Such election and transfer shall
be made in whole shares only (no fractional shares) on such forms as the
Benefits Department shall determine in its discretion.  The portion of the
qualified Participant's ESOP Account that may be invested at the qualified
Participant's direction, as determined pursuant to this Section 6.2, may be
invested in a single fund, or the qualified Participant may direct five percent
(5%) increments (or multiples of five percent (5%) increments) of amounts
allocable to his ESOP Account to be invested in such funds as he shall desire.




ARTICLE SEVEN


THE ESOP FUND


7.1.           ESOP FUND.


  (a)           GENERAL.  The ESOP Fund is an "employee stock ownership plan" as
defined in Section 407(d)(6) of the Act and Section 4975(e)(7) of the Code,
which is designed to invest primarily in Employer Securities.


  (b)           USE OF CONTRIBUTIONS AND DIVIDENDS.  All ESOP Contributions to
the ESOP Fund shall be used by the ESOP Trustee to acquire Employer Securities
to be held by the ESOP Trustees or to pay the Principal and interest on any loan
entered into pursuant to the provisions of this ARTICLE SEVEN.  Dividends on
shares of Employer Securities allocated to the Loan Suspense Account and
earnings on ESOP Contributions allocated to the Loan Suspense Account may be
used to repay any loan entered into pursuant to this ARTICLE SEVEN.




7.2.           LOANS TO ACQUIRE EMPLOYER SECURITIES.


  (a)           BORROWING IN GENERAL.  The ESOP Trustees shall have the
authority to borrow funds to purchase Employer Securities.  Notwithstanding
anything set forth in the Plan or the Trust Agreements to which the ESOP
Trustees are parties, no borrowing of funds to purchase of Employer Securities
shall be made by the ESOP Trustees without their first obtaining a
recommendation from the Advisory Committee stating: (1) that the Advisory
Committee recommends that the ESOP Trustees borrow funds to acquire shares of
Employer Securities, and (2) the terms and conditions which they recommend such
borrowing be made.  Before making such recommendation, the Advisory Committee
shall take into account such items as they deem appropriate.  In the event that
such funds are borrowed from, or the loan is guaranteed by, a "disqualified
person," as defined in Section 4975(e)(2) of the Code, or a

 
24

--------------------------------------------------------------------------------

 

"party in interest," as defined in Section (3)(14) of the Act, such loan shall
be made only in accordance with all of the provisions of this ARTICLE
SEVEN.  Any loan entered into by the ESOP Trustee in connection with the
purchase of Employer Securities shall be primarily for the benefit of
Participants and their Beneficiaries.




  (b)           USE OF LOAN PROCEEDS.  The proceeds of any loan shall be used
within a reasonable time after receipt only for all or any of the following
purposes:


(1)           To acquire Employer Securities;


(2)           To repay the loan entered into in connection with the purchase of
Employer Securities as provided in (a) above; or


(3)           To repay a prior loan entered into in connection with the purchase
of other Employer Securities.


The provisions of this ARTICLE SEVEN are intended to be in accordance with
Section 4975(d)(3) of the Code and applicable regulations thereunder and Section
408(b)(3) of the Act and applicable regulations thereunder.  This ARTICLE SEVEN
is to be construed in a manner consistent with such intention.


7.3.           TERMS OF LOANS TO ACQUIRE EMPLOYER SECURITIES.


  (a)           LOAN TERMS.  Any loan transaction entered into by the ESOP
Trustee in order to purchase Employer Securities must, as determined in good
faith by the ESOP Trustees at the time the loan is made, be at least as
favorable to the Plan as the terms of a comparable loan resulting from an
arm's-length negotiation between independent parties.  The interest rate of any
such loan must not be in excess of a reasonable rate of interest considering the
amount and duration of the loan, the security and any guaranty involved, the
credit standing of the Plan, the guarantor, if any, and the interest rate
prevailing for comparable loans.  Any loan entered into in connection with this
ARTICLE SEVEN shall be for a specific term and may not be payable at the demand
of any person, except in the case of default.


  (b)           RECOURSE OF LENDER.  Any loan transaction entered into by the
ESOP Trustee in connection with this ARTICLE SEVEN shall provide that the lender
shall be without recourse against the ESOP Fund, provided that the lender may
have recourse against assets of the Trust Fund that consist of (1) Employer
Securities acquired with the proceeds of the loan and provided as collateral for
the loan, (2) Employer Securities used as collateral on a prior loan repaid with
the proceeds of the current loan, (3) ESOP Contributions, other than ESOP
Contributions consisting of Employer Securities, that are made under the Plan in
order

 
25

--------------------------------------------------------------------------------

 

to enable the ESOP Trustee to meet its obligations under the loan, (4) earnings
attributable to the Employer Securities given as collateral and (5) the earnings
from investment of ESOP Contributions credited to the Loan Suspense Account.


  (c)           LIMITATION ON PAYMENTS; ALLOCATION OF CONTRIBUTIONS.  Payments
on a loan during a Plan Year shall not exceed an amount equal to the sum of ESOP
Contributions, other than ESOP Contributions consisting of Employer Securities,
made by the Employers in order to enable the ESOP Trustee to meet its obligation
under the loan, together with earnings thereon and dividends on Employer
Securities allocated to the Loan Suspense Account, received during or prior to
the Plan Year, less payments on the loan in prior Plan Years.  Any such ESOP
Contributions and the earnings thereon and dividends on Employer Securities
allocated to the Loan Suspense Account shall be accounted for separately in the
books of account of the Plan by crediting such contributions, the earnings
thereon and such dividends to the Loan Suspense Account, rather than to the ESOP
Accounts of Participants.


  (d)           REMEDIES.  Any such loan shall also provide that in the event of
default, the value of Plan assets transferred in satisfaction of the loan must
not exceed the amount of default. The loan shall provide for a transfer of Plan
assets upon default only upon and to the extent of the failure of the Plan to
meet the payment schedule of the loan.




7.4.           THE LOAN SUSPENSE ACCOUNT.


  (a)           ALLOCATIONS TO LOAN SUSPENSE ACCOUNT.  Employer Securities
purchased with the proceeds of a loan entered into pursuant to this ARTICLE
SEVEN shall not be credited to ESOP Accounts, but shall be credited to the Loan
Suspense Account.  One (1) or more such accounts may be established under this
Section 7.4 with respect to one (1) or more such loans.  ESOP Contributions and
income thereon that are to be utilized by the ESOP Trustee for the purpose of
paying the principal and interest on a loan entered into pursuant to this
ARTICLE SEVEN and dividends payable on Employer Securities allocated to the Loan
Suspense Account shall also be credited to the Loan Suspense Account.


  (b)           RELEASE OF SHARES FROM LOAN SUSPENSE ACCOUNT.  As of each
Accounting Date during the duration of the loan, the number of shares of
Employer Securities released from the Loan Suspense Account for allocation
pursuant to Section 8.2 shall equal the number of Employer Securities allocated
to the Loan Suspense Account immediately before release as of the Accounting
Date multiplied by a fraction.  The numerator of the fraction is the principal
and interest paid for the period ending on the Accounting Date, and the
denominator of the fraction is the sum of the numerator plus all principal and
interest to be paid for all future periods, determined without taking into
account extensions, renewals or refinancing.  If the interest rate under the
loan is variable, the interest to be paid in future

 
26

--------------------------------------------------------------------------------

 

years must be computed by using the interest rate applicable as of the
Accounting Date.  The foregoing method of release shall be utilized by
the Benefits Department, unless the loan documents specifically require the
release of Employer Securities from the Loan Suspense Account for allocation to
the ESOP Accounts of Participants pursuant to Section 8.2 in accordance with a
different method permitted by Section 4975(d)(3) of the Code and the regulations
thereunder.  If the Loan Suspense Account includes more than one (1) class of
Employer Securities, the number of Employer Securities of each class to be
released for a Plan Year must be determined by applying the same fraction to
each class.  Such released Employer Securities shall be subject to allocation
pursuant to Section 8.2.


7.5.           PUT OPTION.


  (a)           GENERAL RULE.  Employer Securities distributed pursuant to
ARTICLE ELEVEN shall be subject to a put option as provided in this Section 7.5
if the Employer Securities are not publicly traded when the Employer Securities
are distributed, or if the Employer Securities are subject to a "trading
limitation" when distributed.  For purposes of this Section 7.5, a "trading
limitation" is a restriction under any Federal or state securities law or any
regulation thereunder affecting the security that would make the Employer
Securities not as freely tradeable as Employer Securities not subject to the
restriction.


  (b)           EXERCISE OF PUT OPTION. The put option granted pursuant to this
Section 7.5 may be exercisable by the Participant, a donee of the Participant, a
Beneficiary receiving the Employer Securities or by any other person (including
the Participant's estate or its distributees) to whom the Employer Securities
pass by reason of the Participant's death.  In the event that Employer
Securities are subject to the put option granted by this Section 7.5, the holder
of the option may "put" the securities to the Corporation by notifying the
Corporation in writing that be is exercising the put option granted by this
Section 7.5.


  (c)           PRICE.  The price at which the option is exercisable shall be
the fair market value of the Employer Securities as of the most recent
Accounting Date under the Plan, with fair market value as of such date being
determined by an independent appraiser (As such term is defined in Section
401(a)(28) of the Code) pursuant to applicable regulations issued by the
Internal Revenue Service; provided, however, that if the holder of the put
option is a "disqualified person" as defined in Section 4975(e)(2) of the Code,
the fair market value shall be determined as of the date of exercise.


  (d)           PUT TO CORPORATION. The put option granted pursuant to this
Section 7.5 shall extend to the Corporation and shall not extend to the
Plan.  However, the Advisory Committee shall have the option to assume for the
Plan the rights and obligations of the Corporation at the time that the put
option is exercised, if it so desires.  Any other Affiliate

 
27

--------------------------------------------------------------------------------

 

may also assume the put exercise before the Corporation.  If the Plan assumes
the put, the put against the Corporation and/or Affiliates shall be
extinguished.


  (e)           PUT TO AFFILIATE. In the event that, at the time a loan is
entered into pursuant to this ARTICLE SEVEN, it is known that Federal or state
law will be violated by the Corporation or another Affiliate honoring the put
option, the Corporation shall arrange for put options to be exercised before a
party which is an Affiliate, having substantial net worth at the time the loan
is made, and whose net worth is reasonably expected to remain substantial.


  (f)           PERIOD OF EXERCISE. The put option shall be exercisable
initially for a sixty (60) day period, beginning on the date the security
subject to the put option is distributed (the "first put option period"), and
for an additional sixty (60) day period in the next following Plan Year (the
"second put option period" if the put is not exercised during the first put
option period. Upon the close of the Plan Year during which the security is
distributed, the independent appraiser retained pursuant to Section 401(a)(28)
of the Code shall determine the value of the Employer Securities and the
Advisory Committee shall then notify each former Participant who did not
exercise the put option during the initial put option period of the new
value.  Unless regulations issued by the United States Treasury Department
provide otherwise, the second put option period shall then begin on the date
such notice is given and shall end sixty (60) days thereafter.  The period
during which a put option pursuant to this Section 7.5 shall be exercisable
shall not include any time in which a distributee is unable to exercise the put
option because the Corporation or other party bound by the put option is
prohibited from honoring it by applicable state or Federal law.


  (g)           CHANGE IN TRADING OF SECURITIES.  If a Participant receives
Employer Securities which are publicly traded without restriction when
distributed from the Trust Fund but which cease to be so traded before the
expiration of that former Participant's second put option period, the put option
provisions of this Section 7.5 may be exercised by that former Participant
during the balance (if any) of the first and/or second put option periods.  The
Corporation will notify each such former Participant of the applicability of
this Section 7.5 in writing on or before the tenth (10th) day after the day on
which the Employer Securities previously distributed cease to be so publicly
traded.  The number of days between such tenth (10th) day and the date on which
notice is actually given, if later than the tenth (10th) day, shall be added to
the duration of the put option, if (but only if) the notice is given or required
to be given, during a put option period.  Any such notice shall inform
distributees of the terms of the put option that they are to hold.


  (h)           PAYMENT. Deferred payments under an exercised put option shall
be permissible if adequate security and a reasonable interest rate are
provided.  If a put option is exercised with respect to Employer Securities
received as a lump sum distribution from the Plan, payments may be made in a
lump sum or in equal installments not less frequently than

 
28

--------------------------------------------------------------------------------

 

annually, beginning within thirty (30) days after the date the put option is
exercised, for a period of not more than five (5) years.  The determination of
whether payment shall be made in installments or in a lump sum shall be made by
the party to whom the Employer Securities may be put, in its sole discretion. If
a put option is exercised with respect to Employer Securities received as part
of an installment distribution under the Plan, final payment for the Employer
Securities shall be made within thirty (30) days after the put option is
exercised. Payment of the put option described in this Section 7.5 shall not be
restricted by the provisions of a loan agreement or any other arrangement
including the terms of the Corporation's or Affiliates' charters or articles of
incorporation, unless so required by applicable state law.


  (i)           OBLIGATION TO ACQUIRE SECURITIES.  Except as provided above, the
Plan may not otherwise obligate itself to acquire Employer Securities from a
particular Employer Security holder at an indefinite time determined upon the
happening of an event such as the death of the holder.


7.6.           RIGHT OF FIRST REFUSAL.


  (a)           GENERAL RULE.  If any Participant or his Beneficiary to whom
shares of Employer Securities are distributed from the Plan shall, at any time,
desire to sell some or all of such shares to a third party, the Participant or
Beneficiary shall, prior to such sale, give written notice of such desire to the
Employer and the Advisory Committee, which notice shall set forth the number of
shares offered for sale, the proposed terms of the sale and the names and
addresses of both the Participant or Beneficiary and the third party.  Employer
Securities that were not acquired with the proceeds of an exempt loan shall be
subject to such rights of first refusal or other restrictions as maybe specified
from. time to time in the Employer's Articles of Incorporation or By-Laws, or in
any applicable agreement Employer Securities that were acquired with the
proceeds of an exempt loan under this ARTICLE SEVEN shall be subject to the
right of first refusal described below Section 7 5.  The right of first refusal
provided by this Section shall not be applicable to any transfer of Employer
Securities at a time when such securities are listed on a National Securities
Exchange registered under Section 6 of the Securities Exchange Act of 1934, or
quoted on a system sponsored Exchange Act by a national securities association
registered under Section 15A (b) of the Securities of 1934.


  (b)           TIME PERIODS.  Both the Advisory Committee, acting on behalf of
the Plan, and the Employer shall each have a right of first refusal for a period
of fourteen (14) days from the date of such written notice to acquire the shares
of Employer Securities subject to the sale.  As between the Advisory Committee
and the Employer, the Advisory Committee shall have priority to acquire the
shares pursuant to the right of first refusal.



 
29

--------------------------------------------------------------------------------

 

  (c)           PRICE AND TERMS. The selling price and other sale terms under
the right of first refusal shall be the same as offered by the Participant and
Beneficiary to the third party, unless the fair market value of the Employer
Securities as of the immediately preceding Accounting Date, as determined by the
independent appraiser retained pursuant to Section 401(a)(218) of the Code, is
higher, in which case such higher price shall be paid.


  (d)           SALE TO THIRD-PARTY. If the Advisory Committee and the Employer
do not exercise their respective rights of first refusal within the fourteen
(14) day period provided above, the Participant or his Beneficiary shall have
the right, at any time following the expiration of such fourteen (14) day
period, to sell the Employer Securities to the third party; provided, however,
that (1) no sale shall be made to the third party on terms more favorable to the
third party than the terms set forth in the written notice of sale delivered to
the Advisory Committee or Employer by the Participant or his Beneficiary, and
(2) if the sale is not made to the third party on the terms offered to the
Employer and the Advisory Committee, the Employer Securities subject to such
sale shall again be subject to the right of first refusal set forth above.


  (e)           TRANSFER OF SHARES. Following the Employer's or Advisory
Committee's exercise of the right of first refusal, the sale shall take place at
such place agreed upon between the Advisory Committee or Employer and the
Participant or Beneficiary, no later than ten (10) days after the Employer or
the Advisory Committee shall have notified the Participant or Beneficiary of its
exercise of the right of first refusal. The Participant or Beneficiary shall
deliver certificates representing the Employer Securities subject to such sale
duly endorsed in blank for transfer, or with stock powers attached duly executed
in blank with all required transfer tax stamps attached or provided for, and the
Employer or the Advisory Committee shall deliver the purchase price, or an
appropriate portion thereof, to the Participant or Beneficiary.


  (f)           OTHER RESTRICTIONS PROHIBITED.  Except as provided in this
Section or in Section 7.5, or as otherwise requited by applicable law, no
Employer Securities acquired with the proceeds of an exempt loan may be subject
to put, call or option, or buy-sell or similar arrangement, while held by and
when distributed from this Plan, whether or not the Plan is then an "employee
stock ownership plan" as defined in Section 4975(e)(7) of the Code.


7.7           NONTERMINABLE PROTECTIONS AND RIGHTS.


The protections and rights accorded by Sections 7.5 and 7.6 to Participants and
Beneficiaries or other persons (including the Participant s estate or its
distributees) to whom Employer Securities pass by way of gift from the
Participant or by reason of the Participant's death shall never terminate, even
if all loans described in Section 7.2 have been repaid or the

 
30

--------------------------------------------------------------------------------

 

Plan ceases "employee stock ownership plan" as defined in Section 4975(e)(7) of
the Code. The fact that a put option is not exercisable pursuant to the
provisions of Section 7.5, however, shall not violate the requirements of this
Section 7.6.


ARTICLE EIGHT


ACCOUNTING


8.1.           INDIVIDUAL ACCOUNTS.


  (a)           ESOP ACCOUNT. An ESOP Account shall be maintained for each
Participant in the Plan.  The Account will reflect balances derived from ESOP
Contributions made on behalf of the Participant and shall reflect the fair
market value, as of the most recent Accounting Date, of the Participant's
interest in the ESOP Fund; provided that the ESOP Fund shall not reflect amounts
credited to the Loan Suspense Account pursuant to ARTICLE SEVEN. The Accounts
shall reflect any withdrawals and distributions to the Participant. The
establishment and maintenance of separate Accounts for each Participant shall
not be construed as giving any person any interest in any specific assets of the
ESOP Fund.


8.2.           ALLOCATION OF CONTRIBUTIONS.


  (a)           ESOP CONTRIBUTIONS AND EMPLOYER SECURITIES RELEASED FROM THE
LOAN SUSPENSE ACCOUNT. Regular ESOP Contributions made pursuant to Section
5.2(a) that are not allocated to the Loan Suspense Account pursuant to Section
7.4 shall be allocated to the ESOP Account of each eligible Participant by
crediting each such Participant's ESOP Account in the ratio that each such
Participant's Earnings for the Plan Year bear to the Earnings of all such
Participants for the Plan Year. Employer Securities allocated to the Loan
Suspense Account that become subject to allocation to ESOP Accounts pursuant to
Section 7.4 which are attributable to ESOP Contributions used by the ESOP
Trustee to meet its obligations under a loan pursuant to Section 7.2 shall be
allocable as of the Accounting Date on which such Employer Securities are
released from the Loan Suspense Account among the ESOP Accounts of all eligible
Participants in the ratio that each such Participant's Earnings for such Plan
Year bear to the Earnings for such Plan Year of all such Participants.
.  Special ESOP Contributions made pursuant to Section 5.1(b) shall be allocated
to the ESOP Accounts of each Participant on whose behalf such contribution is
made by crediting each such Participant's ESOP Account in the same ratio that
each such Participant's Earnings for the Plan Year bear to the Earnings of all
such Participants for the Plan Year.   Special "per capita" ESOP Contributions
made pursuant to Section 5.1(c) shall be allocated to the ESOP Account of each
eligible Participant on whose behalf such a contribution has been made in such
amount and under such terms and conditions as the Board shall direct, in its
sole and absolute discretion.  Only Earnings earned while the Participant is
eligible to participate

 
31

--------------------------------------------------------------------------------

 

in the Plan will be considered for purposes of this paragraph. Notwithstanding
anything to the contrary herein encumbered Employer Securities released from the
Loan Suspense Account shall be allocated to Participant's ESOP Accounts in
shares of Employer Securities or other non-monetary units rather than by dollar
amounts.


  (b)           FORFEITURES. Forfeitures that become available for allocation
pursuant to Sections 10.3 and 11.8 that are not used to restore prior
forfeitures pursuant to Sections 10.4 and 11.8 shall be allocated to the ESOP
Accounts of each eligible Participant in the same ratio that each such eligible
Participant's Earnings for the Plan Year bear to the Earnings of all such
eligible Participants for the Plan Year.


  (c)           ELIGIBLE PARTICIPANTS. As a general rule, a Participant will be
entitled to share in the allocation of ESOP Contributions, Employer Securities
released from the Loan Suspense Account, or forfeitures for a Plan Year only if
the Participant is in the active employ of the Employer on the last day of the
Plan Year and has completed at least one thousand (1,000) Hours of Service
during the Plan Year. If a Participant dies, retires on or after his Normal
Retirement Date, or terminates employment due to a Disability during a Plan
Year, however, the Participant shall be entitled to share in the allocations for
that Plan Year regardless of whether the Participant is employed on the last day
of the Plan Year or whether the Participant completes one thousand (1,000) Hours
of Service during the Plan Year.


  (d)           TOP HEAVY ALLOCATIONS. Notwithstanding anything to the contrary
in this Section or any other provision of this Plan, in any Plan Year in which
the Plan is Top Heavy or Super Top Heavy, the Employer shall make a special ESOP
Contribution on behalf of each Participant who is not a Key Employee for The
Plan Year in such amount as may be necessary to assure that the sum of the ESOP
Contributions, and forfeitures, if any, allocated to the Participant's accounts
equals at least the "minimum required contribution."  The "minimum required
contribution" is the lesser of (a) three percent (3%) of the Participant's
Compensation for the Plan Year or (b) if the Employer does not have a defined
benefit plan which is enabled to satisfy Section 401 of the Code by this Plan,
the Participant's Compensation for the Plan Year multiplied by the "Employer
contribution percentage" for such Plan Year for the Key Employee for whom the
"Employer contribution percentage" is the highest. For this purpose, the
"Employer contribution percentage" shall equal the sum of ESOP Contributions and
forfeitures allocated to a Participant divided by the Compensation of the
Participant. The minimum required contribution called for by this paragraph will
be determined without regard to Employer contributions to the Social Security
System. The special ESOP Contribution called for by this paragraph shall be
allocated on behalf of all Employees who are not Key Employees for the Plan Year
and who are employed by the Employer on the last day of the Plan Year without
regard to whether such Employees have completed one thousand (1,000) Hours of
Service during the Plan Year.  In determining whether the minimum required
contribution provisions of this Section have been satisfied, all

 
32

--------------------------------------------------------------------------------

 

Employer contributions and forfeiture allocations for the Plan Year under all
"defined contribution plans," as defined in Section 414(i) of the Code,
maintained by the Employer or a Key Employee who is Affiliate shall be
considered as allocable under this Plan. If a non-Key Employee who is
participating in this Plan is covered under a "defined benefit plan," as defined
in Section 414(j) of the Code, sponsored by the Employer or an Affiliate shall
be required pursuant to this paragraph if such Employee is provided with a top
heavy minimum defined benefit pursuant to the defined benefit plan. All special
ESOP Contributions made pursuant to this paragraph on behalf of a Participant
shall be allocated to that Participant's ESOP Contributions Account.


  (e)           ALLOCATION TO CERTAIN PERSONS PROHIBITED. Notwithstanding the
foregoing, no portion of the assets of the Plan attributable (or allocable in
lieu of) Employer Securities acquired by the Plan in a sale to which Section
1042 of the Code applies may accrue or be allocated directly or indirectly under
any Plan of the Employer meeting the requirements of Section 401 (a) of the Code
(1) during the "nonallocation period" for the benefit of (A) any taxpayer who
makes an election under Section 1042(a) of the Code with respect to Employer
Securities, or (B) any individual who is related to the taxpayer within the
meaning of Section 267(b) of the Code, or (2) for the benefit of any other
person who owns (after the application of Section 31 8(a) of the Code) more than
twenty-five percent (25%) of (A) any class of outstanding stock of the
corporation that issued such. Employer Securities or any corporation which is a
member of a controlled group of corporations (within the meaning of Section
409(1)(4) of the Code) of such corporation or (B) the total value of any class
of outstanding stock of any such corporation. Clause (1)(B) of the preceding
sentence shall not apply to any individual if the individual is the lineal
descendant of the taxpayer and the aggregate amount allocated to the benefit of
all lineal descendants during the nonallocation period does not exceed more than
five percent (5%) of the Employer Securities (or amounts allocated in lieu
thereto held by the Plan which are attributable to a sale to the Plan by any
person related to such descendants (within the meaning of Section 267(c)(4) of
the Code) in a transaction to which Section 1042 of the Code applied. For
purposes of this Section, "nonallocation period" means the period beginning on
the date of the sale of the qualified securities and ending on the later of: (1)
the date which is ten (10) years after the date of the sale; or (2) the date of
the Plan allocation attributable to the final payment of acquisition
indebtedness incurred in connection with the sale.


8.3.
VALUATION AND ADJUSTMENT.



The Benefits Department shall determine the fair market value of a Participant’s
Account as follows:


  (a)           First, as of each Accounting Date, the Benefits Department shall
charge to the Participant’s ESOP Account all withdrawals or distributions,
including amounts diversified

 
33

--------------------------------------------------------------------------------

 

pursuant to Section 6.2, made since the most recent Accounting Date that have
not previously been charged to the ESOP Account.


  (b)           Second, as of each Accounting Date, the Benefits Department
shall credit each Participant's ESOP Account with its pro rata share of any
increase, or charge each Participant's ESOP Account with its pro rata share of
any decrease, in the fair market value of the ESOP Fund as of the current
Accounting Date. Dividends on shares of Employer Securities which have been
allocated to the Participants’ ESOP Accounts shall be credited first to a cash
fund maintained by the Trustee. Dividends so credited to the cash fund shall be
used to purchase additional Employer Securities, which, pursuant to this Section
8.3(b), shall be credited on a pro rata basis, to each Participant's ESOP
Account. Dividends on shares of Employer Securities which are held in the Loan
Suspense Account created pursuant to Section 7.4(a) shall be used along with the
Employer's ESOP Contributions to repay the loan as provided in Section 7.1(b).
 
     (c)           Third, if the Accounting Date is the final Accounting Date of
the Plan Year, the Benefits Department shall credit to the ESOP Account the
annual ESOP Contribution to be allocated for that Plan Year, in accordance with
Section 8.2 of the Plan, to the extent not already allocated thereto, subject to
the provisions of ARTICLE SEVEN.  Forfeitures becoming allocable pursuant to
Section 10.3 or 11.8 shall similarly be allocated.


8.4.           STATEMENTS TO PARTICIPANTS.


At least quarterly, the Benefits Department shall furnish to each Participant a
statement showing his Account balance in the ESOP Fund as of such date.


8.5.           LIMITATION ON ANNUAL ADDITIONS.


(a) GENERAL RULE.  For Plan years beginning before January 1, 2002, the maximum
Annual Additions that may be contributed or allocated to a Participant’s Account
under the Plan for any Plan Year shall not exceed the lesser of (1) Forty
Thousand Dollars ($40,000) (or such greater amount as may be permitted under
Section 415(d)) (the "dollar limitation"), or (2) twenty five percent (25%) of
the Compensation of the Participant for the Plan Year (the "compensation
limitation").  For Plan Years beginning on or after January 1, 2002, except as
provided in Section 4.2, under Code Section 414(v) and this Section 8.5, the
Annual Additions to be allocated to the Accounts of a Participant for any Plan
Year shall not exceed an amount equal to the lesser of (1) Forty Thousand
Dollars ($40,000) (or such greater amount as may be permitted under Section
415(d)) (the "dollar limitation"), or (4) one hundred percent (100%) of the
Compensation of the Participant for the Plan Year (the "compensation
limitation").



 
34

--------------------------------------------------------------------------------

 

The compensation limit referred to in (2) and (4) above shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Section 401(h) or Section 419A (f)(2) of the Code) which is otherwise
treated as an annual addition.
 
         (b)           EXCLUSION OF INTEREST PAYMENTS. For any "special
permissible allocation year", the limitations imposed by this Section 8.5 shall
not apply to, and the Participant's Annual Addition shall be determined without
regard to, any ESOP Contributions which are applied to pay interest on an exempt
loan. For purposes of this Section 8.5, an "exempt loan" is a loan described in
ARTICLE SEVEN, incurred for the purpose of acquiring Employer Securities.


(c)           MULTIPLE DEFINED CONTRIBUTION PLANS. The limitations of this
Section 8.5 with respect to any Participant who is at any time participating in
any other "defined contribution plan," as defined in Section 414(i) of the Code,
maintained by the Corporation or by an Affiliate shall apply as if the total
Annual Additions under all such defined contribution plans in which the
Participant is participating were allocated under this Plan.


(d)           ADJUSTING ANNUAL ADDITIONS. In the event it is necessary to limit
the Annual Additions to the Account of a Participant under this Plan due to the
allocation of forfeitures, a reasonable error in estimating a Participant's
Compensation, or for any other reason the Commissioner determines to be
justifiable, the Benefits Department shall limit the allocation of ESOP
Contributions to the Participant's ESOP Account.  Further reductions or
adjustments to the methods described above for adjusting the Accounts of
Participants may be made pursuant to the directions of the Benefits Department
and may-be made pursuant to priorities established under related defined
contribution plans.


(e)           TREATMENT OF ESOP CONTRIBUTIONS ALLOCATED TO LOAN SUSPENSE
ACCOUNT. In computing the limitation on Annual Additions pursuant to this
Section 8.5, solely for the purposes of this Section 8.5, the Benefits
Department shall compute the ESOP Contribution allocable to ESOP Accounts as
though no part of the ESOP Contribution for the Plan Year is allocable to the
Loan Suspense Account, but rather as though the entire ESOP Contribution is
subject to allocation pursuant to Section 8.2.


(f)           DEFINED BENEFIT PLAN PARTICIPANTS. For Plan Years beginning before
January 1, 2000, in any case where a Participant under this Plan is also a
participant in one or more "defined benefit plans," as defined in Section 414(j)
of the Code, maintained by the Employer or by an Affiliate of the Employer, the
sum of the "defined benefit plan fraction" under such plan or plans and the
"defined contribution plan fraction" under this Plan and all other defined
contribution plans shall not exceed one (1.0).



 
35

--------------------------------------------------------------------------------

 

(g)           DEFINED BENEFIT PLAN FRACTION.  The"defined benefit plan fraction"
for any Plan Year is a fraction, the numerator of which is the projected annual
benefit payable to the Participant as of the close of the current Plan Year
under all defined benefit plans (whether or not terminated) maintained by the
Employer and the denominator of which is the lesser of one hundred twenty-five
percent (125%) of the defined benefit plan dollar limitation in effect for the
Plan Year under Section 415(b)(1)(A) of the Code, as adjusted pursuant to
Section 415(d) of the Code, or one hundred forty percent (140%) of the
Participant's average Compensation for the three (3) Plan Years during which
such Compensation is the highest. For any Plan Year for which the Plan is Top
Heavy, the denominator of the defined benefit plan fraction will be the lesser
of one hundred percent (100%) (rather than one hundred twenty-five percent
(125%)) of the defined benefit plan dollar limitation referred to in the
preceding sentence, as in effect for the Plan Year under Section 415(b)(1)(A) of
the Code, or one hundred forty percent. (140%) of the-Participant's average
Compensation for the three (3) Plan Years during which Compensation is highest,
unless both of the following conditions are satisfied, in which case the defined
benefit plan fraction shall be calculated as set forth in the preceding
sentence:


(1)           The Plan is not a Super Top Heavy Plan; and


(2)           The contributions or benefits on behalf of all Participants other
than Key Employees meet the requirements of Section 416(h) of the Code.


Notwithstanding the above, if a Participant was a participant in one or more
defined benefit plans maintained by the Employer or an Affiliate which were in
existence on May 6, 1986, the denominator of the defined benefit plan fraction
will not be .1ess than one hundred twenty-five percent (125%) of the sum of the
annual benefits under such plans which the Participant had accrued as of the
close of the last Plan Year beginning on or before December 31, 1986, calculated
as if the Participant had terminated employment on the last day of said Plan
Year. In calculating a Participant's benefits, the Benefits Department shall
disregard changes in the terms and conditions of such plans occurring on or
after May 6, 1986, and cost-of-living adjustments occurring on or after May 6,
1986.  The preceding two sentences shall only apply if the defined benefit plans
individually and in the aggregate satisfy the requirements of Section 415 of the
Code as in effect at the end of the 1986 Plan Year.


(h)           DEFINED CONTRIBUTION PLAN FRACTION. The "defined contribution plan
fraction" for any Plan Year is a fraction, the numerator of which is the sum of
the Annual. Additions to the Participant's accounts under all the defined
contribution plans (whether or. not terminated) maintained by the Employer for
the current and all prior Plan Years (including the Annual Additions
attributable to the Participant's nondeductible employee contributions to any
defined benefit plan, whether or not terminated by the Employer) and the
denominator of which is the sum of the "maximum aggregate amounts" for

 
36

--------------------------------------------------------------------------------

 

the current and all prior Plan Years of service with the Employer, regardless of
whether a plan was maintained by the Employer during such years. The "maximum
aggregate amount" in any Plan Year is the lesser of one hundred twenty-five
percent (125%) of the dollar limitation in effect under Section 415(c)(1)(A) of
the Code or thirty-five percent (35%) of the Participant's Compensation for such
year. For any Plan Year for which the Plan is a Top Heavy Plan, the "maximum
aggregate amount" is the lesser of one hundred percent (100%) (rather than one
hundred twenty-five percent (125%)) of the dollar limitation in effect under
Section 415(c)(1)(A) of the Code or thirty-five percent (35%) of the
Participant's Compensation for such year, unless both of the following
conditions are satisfied:


(1)           The Plan is not a Super Top Heavy Plan; and


(2)           The contributions or benefits on behalf of all Participants other
than Key Employees meet the requirements of Section 416(h) of the Code.


of a Participant vas a participant in one or more defined contribution plans and
one or more defined benefit plans maintained by the Employer which were in
existence on May 6, 1985, and which satisfied all of the requirements of Section
415 of the Code for all limitation years beginning before January 1, 1987, the
numerator of this fraction will be adjusted if the sum of this fraction and the
defined benefit plan fraction would otherwise exceed one (1.0) under the terms
of this Plan. The adjustment shall be made by permanently subtracting from the
numerator of the defined contribution fraction an amount equal to the product of
(1) the excess of the sum of the fractions over one (1.0) and (2) the
denominator of the defined 'determination date". For this purpose, the
"determination date" is the last day o f the last Plan Year commencing on or
before December 31, 1986. Changes in the terms and conditions of any plan after
May 5, 1986, must be disregarded in adjusting the defined contribution plan
fraction. The adjustment will be made only after eliminating any accruals under
this or any other Plan which are in excess of the accruals permitted pursuant to
Section 415 of the Code.


(i)           ADJUSTMENTS. In the event it is necessary to adjust benefits
and/or contributions to prevent the combined fraction from being exceeded in a
Plan Year, the Participant's benefits under the defined benefit plan shall be
reduced so as to eliminate any excess over the combined fraction, and such
reduction shall be made, if necessary, prior to the allocation of contributions
to Accounts. Any further reductions necessary shall be made by reducing the
Annual Additions under this Plan as provided above, then by reducing Annual
Additions in the manner and priority set out above with respect to other defined
contribution plans, if any.


(j)           TREATMENT OF AFFILIATES. For purposes of this Section, the
Employer and all of its Affiliates shall be treated as a single entity and any
plans maintained by an Affiliate shall be deemed to be maintained by the
Employer.

 
37

--------------------------------------------------------------------------------

 



8.6.           VALUATION OF EMPLOYER SECURITIES.


In the event that Employer Securities credited to the ESOP Fund are not readily
tradeable on an established securities market, the fair market value of such
securities must be determined by an independent appraiser meeting the
requirements of Section 401(a)(28)(C) of the Code.






ARTICLE NINE


WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT


9.1.           WITHDRAWALS OF AMOUNTS CREDITED TO THE ESOP FUND.


Except as provided in Section 6.2 (diversification), there shall be no
withdrawals permitted from ESOP Accounts.




ARTICLE TEN


VESTING


10.1.           INTENTIONALLY OMITTED


10.2.
VESTING IN THE ESOP ACCOUNT .



Each Participant shall be fully vested in the amounts credited to or allocable
to his ESOP Account on and after the first to occur of the following events:


(a)           Attainment by the Participant prior to January 1, 1991, of the age
of sixty-five (65) years, or, for Participants who attain the age of sixty-five
(65) on or after January 1, 1991,-the later of attainment by the Participant of
age sixty-five (65) or the fifth (5th) anniversary of the Participant's
commencement-of participation in the Plan;


(b)           The date of his separation from employment due to Disability, as
determined by the Benefits Department;


(c)           The date of death of the Participant;



 
38

--------------------------------------------------------------------------------

 

(d)           Termination or partial termination of this Plan as provided in
Section 13.3 of this Plan;


(e)           Complete discontinuance of contributions by the Employers as
provided in Section 13.3 of this Plan; or
 
                (f)    The completion of seven (7) years of Continuous Service
by the Participant (however, see 10.3 (a) below).






10.3.
DETERMINATION OF VESTED INTEREST IN ESOP ACCOUNT A IN THE EVENT OF TERMINATION
OF EMPLOYMENT.



(a)           VESTING SCHEDULE.  A Participant's vested percentage shall be
determined as of the day of his termination of employment. Until such time as
the earlier of (1) the date any ESOP loan existing as of September 26, 2005 is
repaid or (2) the date such loan is scheduled to be repaid, the value of the
Participant's vested interest in his ESOP Account shall be determined in
accordance with the following schedule:




Years of
 
Vested
Continuous Service
 
Percentage of Account
     
Less than three
 
0%
Three but less than four
 
20%
Four but less than five
 
40%
Five but less than six
 
60%
Six but less than seven
 
80%
Seven or more
 
100%



Thereafter, the Participant's vested interest in his ESOP Account shall be
determined in accordance with the vesting schedule set forth in paragraph (c)
below, regardless of whether the Plan is Top Heavy.


Effective for Participants receiving distributions on or after January 1, 1996,
if, after the application of the above vesting schedule, the Participant is
entitled to receive a distribution of a fractional share of Employer Securities,
such fractional share shall be rounded up to the nearest whole number and the
distribution shall be made only in whole shares of Employer Securities.

 
39

--------------------------------------------------------------------------------

 



(b)           TIME OF DETERMINATION. A Participant's vested percentage shall be
determined as of this Termination Date. The value of the Participant's vested
interest in his ESOP Account shall be determined as of the earlier of (1) the
Accounting Date immediately preceding the first distribution to the Participant
from such Account following his termination of employment or (2) the Accounting
Date coinciding with or next on which the Participant incurs a one-year Break in
Continuous Service.  If a Participant has no vested interest in any of his
Accounts, the Participant shall be deemed to have received a distribution of his
zero (0) Account balance as of the date of his termination of employment. Any
amounts credited to the Participant's Accounts in which the Participant is not
fully vested shall be forfeited as the later of such Accounting Date or the date
on which the Participant's employment is terminated. The amount forfeited shall
then be available for allocation to the accounts of the remaining Participants
as of the year-end Accounting Date coinciding with or next following the date of
the forfeiture, to the extent such forfeiture is not used to restore forfeitures
previously charged to a reemployed former Participant pursuant to Section 10.4.
If a portion of a Participant's ESOP Account is forfeited, Employer Securities
allocated pursuant to Section 8.2(a) must be forfeited only after other assets
have been forfeited. Furthermore, if interests in more than one class of
Employer Securities are allocable to the Participant's ESOP Account, the
Participant shall be treated as forfeiting the same proportion of each class.


(c)           TOP HEAVY VESTING. If this Plan is or becomes Top Heavy, the
vested. interest of any Participant other than a Participant who is not credited
with at least one (1) Hour of Service while the Plan is Top Heavy shall be
determined in accordance with the following schedule instead of the schedules
set forth above:


Years of
 
Vested
Continuous Service
 
Percentage of Account
     
Less than two
 
0%
Two but less than three
 
20%
Three but less than four
 
40%
Four but less than five
 
60%
Five but less than six
 
80%
Six or more
 
100%



10.4.
RESTORATION OF FORFEITURES.



(a)           ELIGIBILITY. Subject to the provisions of this Section, any
forfeitures, charged to the ESOP Account of a former Participant will be
restored if the former Participant returns to employment with an Employer or any
Affiliate prior to incurring five (5)

 
40

--------------------------------------------------------------------------------

 

consecutive Breaks in Continuous Service. Prior forfeitures will be restored
only if the former Participant repays, in a timely manner as provided bellow,
the full amount, unadjusted for any subsequent gains or losses, previously
distributed to him, which amount may include cash in lieu of Employer
Securities. If a former Participant who was deemed to have received a
distribution resumes employment with the Employer prior to incurring five (5)
consecutive one year Breaks in Continuous Service, any forfeitures charged to
the former Participant's Account upon his prior termination of employment shall
be restored to such Account immediately.


(b)           RETURN OF DISTRIBUTIONS. A former Participant may repay the full
amount previously distributed to him prior to the earliest of (1) the fifth
(5th) anniversary of the former Participant's reemployment by the Employer or
(2) the last day of the Plan Year in which the Participant incurs his fifth
(5th) consecutive Break in Continuous Service. The amount of form any
distribution repaid by the former Participant shall be allocated between his
Accounts in Account.  Any forfeitures restored by the Employer proportion to the
amount distributed from each the forfeiture was pursuant to this Section
charged. The Participant must repay the amount distributed from both his other
Accounts in order to qualify for the restoration of any prior forfeitures. A
Participant may not repay a prior distribution pursuant to this paragraph if the
Participant had a fully vested interest in all of his Accounts when the prior
distribution was made.


(c)           RESTORATION CONTRIBUTIONS.  Any forfeitures available for
allocation as of the last day of the Plan Year in which an individual does
everything necessary in order to have a prior forfeiture restored will be
applied first to restore the prior forfeiture.  If the available forfeitures are
not sufficient to restore the prior forfeiture, the Employer will make a special
contribution equal to the balance of the amount forfeited.  Such contributions
or forfeitures will be allocated to the account from which the distribution was
made.


10.5.   AMENDMENTS TO VESTING SCHEDULE.


If the vesting schedule set forth in Section 10.3 is amended, in the case of an
Employee who is a Participant on the later of (a) the date the amendment is
adopted, or (b) the date the amendment is effective, the non-forfeitable
percentage of the benefit to which the Employee is entitled (determined as of
such date) shall not be less than the non-forfeitable percentage of the benefit
to which he is entitled under the Plan without regard to such amendment.  If the
vesting schedule designated in Section 10.3 is amended, each Participant whose
benefits would be determined under such schedule and who is credited with three
(3) or more years of Continuous Service shall have the right to elect, during
the period computed pursuant to this Section, to have his non-forfeitable
benefit determined without regard to such amendment; provided, however, that no
election shall be provided to any Participant whose non-forfeitable percentage
under the Plan, as amended, cannot at any time be less than the

 
41

--------------------------------------------------------------------------------

 

percentage computed without regard to such amendment.  The election period shall
commence on the date the amendment is adopted and end on the later of (a) sixty
(60) days after adoption of the amendment, (b) sixty (60) days after the
effective date of the amendment, or (c) sixty (60) days after the Participant is
notified of the amendment in writing by the Corporation or the Benefits
Department.  Such election, if exercised, shall be irrevocable, and shall be
available only to an Employee who is a Participant when the election is made and
who has completed at least three (3) years of Continuous Service when the
election is made.  Any change in the applicability of the vesting schedule set
forth in Section 10.3 as a result of the Plan ceasing to be Top Heavy shall be
treated as an amendment to such vesting schedule for purposes of this Section.




ARTICLE ELEVEN


DISTRIBUTION OF BENEFITS


11.1.
NORMAL AND LATE RETIREMENT.



A Participant shall be entitled to full distribution of his accounts, as
provided in Sections 11.5 and 11.6, upon actual retirement as of or after his
Normal Retirement Date.  A Participant may remain in the employment of the
Employer after his Normal Retirement Date, if he desires, and shall retire at
such later time as he may desire, unless the Employer lawfully directs earlier
retirement.



11.2.
DISABILITY RETIREMENT.



A Participant whose active employment is discontinued due to Disability shall be
entitled to full distribution of his accounts, as provided in Sections 11.5 and
11.6.  Subject to the provisions of Section 11.5, the payments may commence at
any time on or after the date of his discontinuance of active employment due to
Disability.


11.3.
DEATH.



(a)  BENEFIT.  In the event that a Participant (which term for purposes of this
Section includes former Participants) shall die prior to his Benefit
Commencement Date, the Participant's surviving spouse (or his other designated
Beneficiary, if the Participant is unmarried or his spouse has consented in
writing to designation of another Beneficiary) shall be entitled to full
distribution of the Participant's accounts at the time and in the manner
provided in Sections 11.5 and 11.6.

 
42

--------------------------------------------------------------------------------

 



(b)   SPOUSE AS BENEFICIARY.  Notwithstanding any Beneficiary designation made
by the Participant to the contrary, except as otherwise noted below, a married
Participant's spouse shall be deemed to be his Beneficiary for purposes of this
Plan unless the Participant's spouse consents to the designation of a different
Beneficiary. Once given, the spouse's consent will be irrevocable.  The consent
of the Participant's spouse to his election shall be in writing, acknowledge the
effect of such an election, be witnessed by a notary public and be provided to
the  Benefits Department.  The spouse may not consent to the designation of
another Beneficiary generally, but rather must consent to the designation of a
particular Beneficiary.  If the Participant elects to change the Beneficiary,
the spouse's prior consent will be null and void and a new consent will be
required, unless the spouse's consent expressly permits a change of designation
without the further consent of the spouse.


In the event that a Participant fails to designate a beneficiary to receive a
benefit that becomes payable under the Plan, or in the event that the
Participant is predeceased by all designated primary contingent beneficiaries,
the death benefit shall be payable to the following classes of takers, each
class to take to the exclusion of all subsequent classes, and all members of
each class to share equally:


(i)           surviving spouse;
 
(ii)
lineal descendants (including legally adopted children), per stirpes;

(iii)         surviving parents;
(iv)          Participant’s estate.


           No spousal consent will be required if the Advisory Committee
determines, in its sole discretion, that such consent cannot be obtained because
the spouse cannot be located or other circumstances exist that preclude the
Participant from obtaining such consent (to the degree permitted under
applicable regulations issued by the United States Treasury Department).


Any spousal consent given pursuant to this Section or dispensed with pursuant to
the preceding sentence will be valid only with respect to the spouse who signs
the consent or with respect to whom the consent requirement is waived by
the Advisory Committee.


Notwithstanding the foregoing, effective January 1, 2002, upon the receipt of
written proof of the dissolution of marriage of a Participant, any earlier
designation of the Participant’s former spouse as a beneficiary shall be treated
as though the Participant’s former spouse had predeceased the Participant,
unless, prior to payment of benefits on behalf of the Participant (1) the
Participant executes and delivers another beneficiary designation that complies
with this Plan and that clearly names such former spouse as a beneficiary; or
(2) there is delivered to the Plan a qualified domestic relations order
providing that the former spouse is to be treated as the beneficiary.  In any
case, once a Participant’s former spouse is

 
43

--------------------------------------------------------------------------------

 

treated under the Participant’s beneficiary designation as having predeceased
the Participant, no heirs or other beneficiaries of the former spouse shall
receive benefits from the Plan as beneficiary of the Participant, except as
otherwise provided in the Participant’s beneficiary designation.


(c)           DEATH AFTER COMMENCEMENT OF BENEFITS.  In the event that a former
Participant shall die after his Benefit Commencement Date but prior to the
complete the provisions of this distribution of all amounts to which such
Participant is entitled under ARTICLE ELEVEN, the Participant's spouse or other
designated Beneficiary shall be entitled to receive any remaining amounts to
which the Participant would have been entitled had the Participant
survived.  The Benefits Department may require and rely upon such proofs of
death and the right of any spouse or Beneficiary to receive benefits pursuant to
this Section as the Benefits Department may reasonably determine, and its
determination of death and the right of such spouse or Beneficiary to receive
payment shall be binding and conclusive upon all persons whomsoever.


11.4.
OTHER SEPARATIONS FROM EMPLOYMENT.



A Participant who separates from employment for any reason other than
retirement, death or Disability shall be entitled to distribution of his vested
interest in his accounts at the time and in the manner provided in Sections 11.5
and 11.6.


11.5.
TIME OF DISTRIBUTION OF BENEFITS.



(a)     RETIREMENT.  Payment to a Participant who is entitled to benefits under
Section 11.1 normally shall commence within a reasonable time following the
Participant's Termination Date; except that, at the election of the Participant,
payment of benefits may be postponed until after the next year-end Accounting
Date, at which time losses or earnings on the ESOP Trust Fund will be allocated
to the Participant's Account.


(b)           TERMINATION AND DISABILITY.  Payment to a Participant who is
entitled to benefits under Section 11.2 or Section 11.4 normally shall commence
not later than the date on which the Participant shall attain his Normal
Retirement Date.  As a general rule, the Benefits Department will begin
distributions pursuant to Section 11.2 or Section 11.4 as soon as possible after
the year-end Accounting Date next following the Participant's termination of
employment or discontinuance of active employment due to Disability.  At the
request of the Participant, his ESOP Account may be distributed as soon as
possible following the

 
44

--------------------------------------------------------------------------------

 

Participant's Termination Date or discontinuance of active employment due to
Disability.  Effective March 28, 2005, if the total amount distributable to the
Participant from all of his accounts at the time of any distribution under this
ARTICLE ELEVEN exceeds Five Hundred Dollars ($500.00) (Three Thousand Five
Hundred Dollars ($3,500.00) prior to January 1, 1998, and Five Thousand Dollars
($5,000.00) for Plan Years beginning on or after January 1, 1998), unless the
Participant requests said distribution in writing.  For purposes of this rule,
if the total amount distributable to the Participant from all his accounts at
the time of any distribution  exceeds Five Hundred Dollars ($500.00) (Three
Thousand Five Hundred Dollars ($3,500.00) prior to January 1, 1998, and Five
Thousand Dollars ($5,000.00) for Plan Years beginning on or after January 1,
1998), then the amount in the Participant's account at all times thereafter will
be deemed to exceed Five Hundred Dollars ($500.00) (Three Thousand Five Hundred
Dollars ($3,500.00) prior to January 1, 1998, and Five Thousand Dollars
($5,000.00) for Plan Years beginning on or after January 1, 1998).  Effective
January 1, 2009, One Thousand Dollars ($1,000.00) shall be substituted for Five
Hundred Dollars ($500.00) for purposes of this Section 11.5(b).
 
 
(c)           DEATH AFTER COMMENCEMENT OF PAYMENTS.  In the event of the death
of a Participant after his Benefit Commencement Date but prior to the complete
distribution to such Participant of the benefits payable to him under the Plan,
any remaining benefits shall be distributed over a period that does not exceed
the period over which distribution was to be made prior to the date of death of
the Participant.  Payments to the Beneficiaries entitled to payments pursuant to
Section 11.3 shall commence as soon as possible following the death of the
Participant.


(d)           DEATH PRIOR TO COMMENCEMENT OF BENEFITS.  In the event of the
death of the Participant prior to his Benefit Commencement Date, payments to the
Participant's Beneficiaries must be paid in full by December 31 of the calendar
year which includes the fifth (5th) anniversary of the date of the Participant's
death.


(e)           REQUIRED COMMENCEMENT OF PAYMENTS.  In no event shall payment to a
former Participant continue later than sixty (60) days after the last to occur
of (1) the last day of the Plan Year in which the Participant attains the age of
sixty five (65) years, (2) the last day of the Plan Year in which the
Participant separates from employment with the Employer, or (3) the tenth (10th)
anniversary of the last day of the Plan Year in which the Participant commenced
participation in the Plan.  In addition, payments must commence by the
Participant's Required Beginning Date.


(f)           CONSENT TO EARLY DISTRIBUTIONS.  Except as otherwise provided in
Section 11.6 concerning the payment of small amounts, no benefit payments may
commence pursuant to the preceding provisions of this Section prior to the
Participant's Normal

 
45

--------------------------------------------------------------------------------

 

Retirement Date unless the Participant requests the earlier commencement of
payments.  The Participant's request must be in writing in a form acceptable to
the Benefits Department.




11.6.    METHOD OF DISTRIBUTION.


(a)       DISTRIBUTION IN KIND.


(i)           Distribution of amounts credited to the ESOP Fund shall be made in
Employer Securities in a single distribution (other than cash in lieu of
fractional shares).


(ii)           Effective January 1, 2009, if the value of a Participant’s
Account at the time of distribution does not exceed One Thousand Dollars
($1,000.00), payment of amounts credited to the ESOP Fund shall be made in cash,
subject to the Partici­pant's or Beneficiary's right to elect a distribution of
Employer Securities with respect to amounts cred­ited to the ESOP Fund (other
than cash in lieu of fractional shares).


(b)       EMPLOYER SECURITIES.  If Employer Securities consisting of stock
acquired with the proceeds of an exempt loan are available for distribution and
consist of more than one (1) class, a distributee shall receive substantially
the same proportion of each class.


(c)   MINIMUM DISTRIBUTION AND INCIDENTAL BENEFIT REQUIREMENTS.


Notwithstanding any provision in this subsection to the contrary, distribution
of a Participant’s Accounts shall commence (whether or not he or she remains in
the employ of the Employer) not later than the Participant's Required Beginning
Date. Unless the Participant's entire interest is distributed to him by the
Required Beginning Date, the distributions must be made over a period certain
not extending beyond the life expectancy of the Participant, or over a period
certain not extending beyond the joint life and last survivor life expectancy of
the Participant and the Participant's designated Beneficiary.  All distributions
made pursuant to the Plan shall comply with the regulations issued by the United
States Treasury Department under Section 401(a)(9) of the Code, including
Section 1.401(a)(9) –2 through 1.401(a)(9)-9 as modified by the Section
401(a)(9) Final and Temporary Regulations  published on April 17, 2002, and such
regulations shall override and supersede any conflicting provisions of this
Section or any other Section of this Plan.  In addition, all benefit payment
options shall be structured so as to comply with the incidental benefit
requirements of Section 401(a)(9)(G) of the Code and any regulations issued
pursuant thereto, which require, generally, that certain minimum amounts be
distributed to a Participant during each calendar year, commencing with the
calendar year in which the Participant's required beginning date falls, in order
to assure that only "incidental" benefits are provided to a Participant's
beneficiaries.  The provision of this paragraph shall control over any
conflicting provisions of this Plan

 
46

--------------------------------------------------------------------------------

 



(e)           DISTRIBUTION OF SMALL AMOUNTS.  Notwithstanding any provision of
this Plan to the contrary, the Advisory Committee, in its sole discretion, may
direct payment benefits, by a Policy set by the Advisory Committee with
instructions to the Benefits Department in a single lump sum if the total amount
distributable to the Participant from all of his accounts at the time of any
distribution under this ARTICLE ELEVEN, does not exceed Five Hundred Dollars
($500.00) (Three Thousand Five Hundred Dollars ($3,500.00) prior to January 1,
1998, and Five Thousand Dollars ($5,000.00) for Plan Years beginning on or after
January 1, 1998).  For purposes of this rule, if the total amount distributable
to the Participant from all his accounts at the time of any
distribution  exceeds Five Hundred Dollars ($500.00) (Three Thousand Five
Hundred Dollars ($3,500.00) prior to January 1, 1998, and Five Thousand Dollars
($5,000.00) for Plan Years beginning on or after January 1, 1998), then the
amount in the Participant's account at all times thereafter will be deemed to
exceed Five Hundred Dollars ($500.00) (Three Thousand Five Hundred Dollars
($3,500.00) prior to January 1, 1998, and Five Thousand Dollars ($5,000.00) for
Plan Years beginning on or after January 1, 1998).  The Advisory Committee, in
its sole discretion, may direct payment of the total amount distributable to the
Participant, regardless of whether the balance of all his accounts at any time
ever exceeded Five Hundred Dollars ($500.00), upon such distributable amount
falling below Five Hundred Dollars ($500.00),).   Participant consent shall
still be required however if the Participant had previously had a Benefit
Commencement Date.  All distributions pursuant to this paragraph must be made
not later than the close of the second Plan Year following the Plan Year in
which the Participant's employment is terminated.


Effective with respect to distributions made on or after January 1, 2002 with
respect to Participants who separate from service  on or after January 1, 2002,
the value of a Participant’s nonforfeitable Account Balance shall be determined
without regard to that portion of the Account Balance that is attributable to
Rollover Contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the
Code.  If the value of the Participant’s nonforfeitable Account Balance as so
determined is Five Hundred Dollars ($500.00) or less, the Plan may distribute
the Participant’s entire nonforfeitable Account Balance.


Effective January 1, 2009, One Thousand Dollars ($1,000.00) shall be substituted
for Five Hundred Dollars ($500.00) for purposes of this Section 11.6(e).




(f)           AMOUNT OF DISTRIBUTION.  For the purposes of determining the
amount to be distributed to Participants and Beneficiaries, the Participant's
Account will be valued as of the Accounting Date preceding the date upon which
distribution is to commence, and the Account shall then be adjusted to reflect
any contributions made by or on behalf of the Participant after such Accounting
Date.

 
47

--------------------------------------------------------------------------------

 



(g)           LIFE EXPECTANCIES.  For purposes of this Plan, life expectancies
shall be calculated by use of the expected return multiples specified in Tables
V and VI of §1.72-9 of the regulations issued by the United States Treasury
Department, and in accordance with. the rules and procedures specified in
regulations issued under Section 401(a)(9) of the Code, as such Tables and
regulations may be amended from time to time, or any Tables or regulations
subsequently issued in replacement of said Tables or regulations.  The life
expectancy of a Participant and his spouse may be recalculated annually.  The
life expectancy of any other individual shall be calculated using the
individual's attained age on his birthday in the relevant calendar year (as
determined in accordance with regulations issued pursuant to Section 401(a)(9)
of the Code) and such individual's life expectancy during any later calendar
year shall be the life expectancy as originally determined less the number of
calendar years that have elapsed since the calendar year of the initial
determination.


11.7.           PAYMENTS TO DISABLED.  If any person to whom a payment is due
under this Plan is unable to care for his affairs because of physical or mental
disability, or is subject to a legal disability, the Advisory Committee shall
have the authority to cause the payments becoming due to such person to be made
to his duly-appointed legal guardian or custodian, to his spouse or to any other
person charged with the legal obligation to support him, without any
responsibility on the part of the Advisory Committee, the Employer, the Benefits
Department  or the Trustees to see to the application of such
payments.  Payments made pursuant to such power shall operate as a complete
discharge of the Advisory Committee, the Employer, the Benefits Department the
Trustees, the ESOP Fund and the Trust Fund.  Subject to the right to appeal as
set forth in Section 12.3(g) of the plan, the decision of the Advisory Committee
in each case shall be final and binding upon all persons whomsoever.




11.8.           MISSING PAYEES.  It shall be the responsibility of each
Participant to advise the Benefits Department of the current mailing address of
such Participant and his Beneficiary, and any notice or payment addressed to
such last known address of record shall be deemed to have been received by the
Participant.  Should the Benefits Department not be able locate a Participant
who is entitled to be paid a benefit under the Plan after making reasonable,
diligent efforts to contact said Participant, and a period of two (2) years has
elapsed from the Participant's Termination Date, a forfeiture of the
Participant's vested benefit shall occur and be redistributed in accordance with
Sections 8.2(b) and 10.4(c). Notwithstanding said forfeiture, in the event the
Participant should thereafter make a claim for his benefits, as determined prior
to the date of forfeiture, the Benefits Department shall restore (as of the next
Accounting Date) his account balance together with interest at the "Short Term
Federal Rate," as defined in Internal Revenue Code Section 1274, from the date
of forfeiture. Such amounts shall be restored in a manner consistent with the
restoration of forfeitures as set forth in Section 10.4(c).  Should there be
insufficient forfeitures occurring on said Accounting Date,

 
48

--------------------------------------------------------------------------------

 

the Employer shall be obligated to restore said Account by means of a special
contribution to the Plan.


11.9.     WITHHOLDING.  Payment of benefits under this Plan shall be subject to
applicable law governing the withholding of taxes from benefit payments, and the
Trustees, Benefits Department and Advisory Committee shall be authorized to
withhold taxes from the payment of any benefits hereunder, in accordance with
applicable law.


11.10.  UNDERPAYMENT OR OVERPAYMENT OF BENEFITS.  In the event that, through
misstatement or computation error, benefits are underpaid or overpaid, there
shall be no liability for any more than the connect benefit sums under the Plan.
Overpayments may be deducted from future payments under the Plan, and
underpayments may be added to future payments under the Plan.  In lieu of
receiving reduced benefits under the Plan, a Participant or beneficiary may
elect to make a lump sum repayment of any overpayment.


11.11. TRANSFERS FROM THE PLAN.  Upon receipt by the Benefits Department of a
written request from a Participant who has separated or is separating from the
Employer and has not yet received distribution of his benefits under the Plan,
the Benefits Department shall direct the ESOP Trustee to transfer such
Participant's vested interest in his ESOP Account to the trustee or other
administrative agent of another plan or trust or individual retirement account
certified by the Participant as meeting the requirements for qualified plans or
trusts or individual retirement accounts under the Code.  The ESOP Trustee shall
make such transfer within a reasonable time following receipt of such written
direction by the Benefits Department.  The Employer, Benefits Department, the
Advisory Committee and the ESOP Trustee shall not be responsible for
ascertaining whether the transferee plan, trust, or individual retirement
account is qualified under the Code, and the written request of the Participant
shall constitute a certification on the part of such Participant that the plan,
trust, or individual retirement account is qualified and provides for the
acceptance of such transfer.


11.12. ELIGIBLE ROLLOVER DISTRIBUTIONS.


(a)           GENERAL. With respect to any "eligible rollover distribution ", a
"distributee" may elect to have such distribution paid directly to an "eligible
retirement plan" and may specify the eligible retirement plan to which such
distribution is to be paid (in such form and at such time as determined by the
Benefits Department).  If such election is made, the eligible rollover
distribution shall be made in the form of a direct trustee-to-trustee transfer
to the eligible retirement plan so specified.  Any distribution not qualifying
as an eligible rollover distribution under Section 11.12(b) may not be rolled
over in the manner specified in this Section 11.12.


(b)           DEFINITIONS.

 
49

--------------------------------------------------------------------------------

 



(1)           The term "eligible rollover distribution" shall mean a
distribution that would be includable in the distributee's gross income if not
transferred pursuant to this Section 11.12 (as determined without regard to Code
Sections 402(c) and 403(a)(4)) and that is a distribution of all or any portion
of the balance to the credit of the distributee in the Plan except that such
term shall not include:


(A)           any distribution which is one of a series of substantially equal
periodic payments made (not less frequently than annually);


(i)           for the life (or life expectancy) of the distributee or the joint
lives (or life expectancies) of the distributee and the distributee's
Beneficiary;


(ii)           for a specified period of ten (10) years or more; and


(B)           any distribution to the extent such distribution is required under
Code Section 401(a)(9).


A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income.  However, such portion
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.




(2)           The term "eligible retirement plan" shall mean:


(A)           an individual retirement account described in Code Section 408(a);


(B)           an individual retirement annuity described in Code Section 408(b)
(other than an endowment contract);


(C)           an employee's trust described in Code Section 401(a) which is
exempt from tax under Code Section

 
50

--------------------------------------------------------------------------------

 

501(a) provided that such employee's trust is a defined contribution plan, the
terms of which permit the acceptance of rollover distributions;


(D)           an annuity plan described in Code Section
403(b); or


(E)           an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan.


 The definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Section
414(p) of the Code.

 
(3)           The term "distributee" shall include an Employee and a former
Employee.  In addition, the Employee's or former Employee's surviving spouse and
the Employee's or former Employee's spouse or former spouse who is the alternate
payee under a Qualified Domestic Relations Order are distributees with regard to
the interest of a spouse or former spouse.

11.12A            ELIGIBLE ROLLOVER DISTRIBUTIONS MADE AFTER DECEMBER 31, 2001.


(a)           This Article applies to distributions made after December 31,
2001. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section 11.12A, a
distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution that is
equal to at least $500 paid directly to an eligible retirement plan specified by
the distributee in a direct rollover. If an eligible rollover distribution is
less than $500, a distributee may not make the election described in the
preceding sentence to rollover a portion of the eligible rollover distribution.


(b)           For purposes of this Paragraph 11.12A, the following definitions
shall apply:



 
51

--------------------------------------------------------------------------------

 

(1)           Eligible rollover distribution: An eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series ofsubstantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under § 401(a)(9) of the Internal Revenue Code; the portion of any
other distribution(s) that is not includible in gross income; and any other
distribution(s) that is reasonably expected to total less than $200 during a
year.


A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in § 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in § 401(a) or 403(a) of the Code that agrees to separately account
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
distribution which is not so includible.


(2)           Eligible retirement plan: An eligible retirement plan is an
eligible plan under § 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this plan, an individual retirement
account described in § 408(a) of the Code, and individual retirement annuity
described in § 408(b) of the Code an annuity plan described in § 403(a) of the
Code, an annuity contract described in § 403(b) of the Code, or a qualified plan
described in § 401(a) of the Code, that accepts the distributee’s eligible
rollover distribution. The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relation
order, as defined in § 414(p) of the Code.


If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.


For distributions made after December 31, 2007, a Participant may elect to roll
over directly an eligible rollover distribution to a Roth IRA described in Code
§408A(b).





(3)           Distributee:  A distributee includes an employee or former
employee. In addition, the employee’s or former employee’s surviving spouse and
the

 
52

--------------------------------------------------------------------------------

 

employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in § 414(p) of the
Code, are distributees with regard to the interest of the spouse or former
spouse.


(4)           Direct Rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.


11.12B                      Direct Rollover of Non-Spousal Distribution


          (a)  For distributions after December 31, 2008, a non-spouse
beneficiary who is a "designated beneficiary" under Code §401 (a)(9)(E) and the
regulations thereunder, by a direct trustee-to-trustee transfer ("direct
rollover"), may roll over all or any portion of his or her distribution to an
individual retirement account the beneficiary establishes for purposes of
receiving the distribution. In order to be able to roll over the distribution,
the distribution otherwise must satisfy the definition of an eligible rollover
distribution.



          (b)  Although a non-spouse beneficiary may roll over directly a
distribution, any distribution made prior to January 1, 2010 is not subject to
the direct rollover requirements of Code §401 (a)(31) (including Code §401
(a)(31)(B), the notice requirements of Code §402(f) or the mandatory withholding
requirements of Code §3405(c)). If a non-spouse beneficiary receives a
distribution from the Plan, the distribution is not eligible for a "60-day"
rollover.



          (c)  If the Participant's named beneficiary is a trust, the Plan may
make a direct rollover to an individual retirement account on behalf of the
trust, provided the trust satisfies the requirements to be a designated
beneficiary within the meaning of Code §401(a)(9)(E).



          (d)  A non-spouse beneficiary may not roll over an amount which is a
required minimum distribution, as determined under applicable Treasury
regulations and other Revenue Service guidance. If the Participant dies before
his or her required beginning date and the non-spouse beneficiary rolls over to
an IRA the maximum amount eligible for rollover, the beneficiary may elect to
use either the 5-year rule or the life expectancy rule, pursuant to Treas. Reg.
§1.401(a)(9)-3, A-4(c), in determining the required minimum distributions from
the IRA that receives the non-spouse beneficiary's distribution.






 
53

--------------------------------------------------------------------------------

 

ARTICLE TWELVE


PLAN ADMINISTRATION


12.1.    THE ADVISORY COMMITTEE AND BENEFITS DEPARTMENT.


(a)       APPOINTMENT AND REMOVAL.  The Corporation is the plan administrator,
but it delegates its duties and responsibilities as such to the Benefits
Department and the Advisory Committee, to the extent and in the manner set forth
herein.


(i)           The Advisory Committee shall consist of not less than three (3)
members (who may be directors, officers or other employees of the Employers or
Participants in this Plan).  Such members shall be appointed from time to time
by the President of the Corporation and shall serve at his pleasure.  Each
member may be dismissed by the President or his designee at any time by notice
to the members of the Advisory Committee.  A member of the Advisory Committee
may resign at any time by delivering his written resignation to the President or
his designee.  The members of the Advisory Committee may be appointed to succeed
themselves.  The members of the Advisory Committee shall be compensated for
their services to the extent determined by the President of the Corporation.


(ii)           The Benefits Department is a sub-department within the Human
Resources Department of U-Haul International, Inc. and the supervisors and/or
managers working within the Benefits Department shall be primarily responsible
for coordination of the Benefits Department’s duties and responsibilities under
the Plan.


(b)       CHAIRMAN AND SECRETARY.  The members of the Advisory Committee shall
elect a chairman and shall also elect a secretary who may, but need not, be one
of the members of the Advisory Committee.  The secretary of the Advisory
Committee or his designee shall record all acts and determinations of the
Advisory Committee and shall preserve and retain custody of all such records,
together with such other documents as may be necessary for the administration of
the Plan or as maybe required by law.


(c)       MEETINGS AND MAJORITY ACTION OF THE ADVISORY COMMITTEE.  The Advisory
Committee may adopt by-laws which, among other things provide for:  the  holding
of meetings upon such notice, and at such place or places, and at such intervals
as it may from time to time determine;  that majority of the members of the
Advisory Committee at any time in office shall constitute a quorum for the
transaction of business; all resolutions or other actions taken by the Advisory
Committee shall be by vote of a majority of the Advisory Committee at a meeting
of the Advisory Committee or without a meeting by an instrument in writing
signed by a majority of the members of the Advisory Committee.

 
54

--------------------------------------------------------------------------------

 



12.2.    POWERS OF THE ADVISORY COMMITTEE AND BENEFITS DEPARTMENT.


(a)       GENERAL POWERS.


(i)           The Advisory Committee shall have the power and discretion to
perform the administrative duties assigned to it and as described in this Plan
and shall have all powers necessary to enable it to properly carry out such
duties.  To the extent not otherwise delegated pursuant to the Plan, the
Advisory Committee shall be responsible for the general administration of the
Plan.


(ii)           The Benefits Department shall have the power and discretion to
perform the administrative duties assigned to it and as described in this Plan
or required for proper administration of the Plan and shall have all powers
necessary to enable it to properly carry out such duties .


(b)       BENEFIT PAYMENTS.  Except as is otherwise provided hereunder, the
Benefits Department shall determine the manner and time of payment of benefits
under this Plan.  All benefit disbursements by the Trustee shall be made upon
the instructions of the Benefits Department.  Benefits under this Plan will be
paid only if the Benefits Department, in its capacity as a Plan Administrator,
decides in its discretion that the applicant for such benefits is entitled to
them.


(c)        DECISIONS FINAL.  All matters to be, decided by the Advisory
Committee shall be decided by the Advisory Committee in the exercise of its
discretion and shall be binding and conclusive upon all persons, unless
arbitrary and capricious.  All matters to be decided by the Benefits Department
shall be decided by the Benefits Department in the exercise of its discretion
and, unless arbitrary and capricious, shall be binding and conclusive upon all
persons, unless arbitrary and capricious.
(d)        REPORTING AND DISCLOSURE.  The Benefits Department shall file all
reports and forms lawfully required to be filed by the Benefits Department with
any governmental agency or department, federal or state, and shall distribute
any forms, reports, statements or plan descriptions lawfully required to be
distributed to Participants and others by any governmental agency or department,
federal or state.


(e)        INVESTMENT.  Notwithstanding anything set forth in the Plan or the
Trust Agreement, no purchase of Employer Securities shall be made by the ESOP
Trustees without their first obtaining a recommendation from the Advisory
Committee stating: (1) that the Advisory Committee recommends that the ESOP
Trustees acquire shares of Employer Securities and (2) upon the terms and
conditions which they recommend such shares be acquired.  Before making such
recommendation, the Advisory Committee shall take into

 
55

--------------------------------------------------------------------------------

 

account such items as they deem appropriate, including, but not limited to,
their reviewing appraisals and financial statements of the Employer.


12.3.    CLAIMS.


(a)        FILING OF CLAIM.  A Participant or Beneficiary entitled to benefits
need not file a written claim to receive benefits.  If an Employee, Participant,
Beneficiary or any other person is dissatisfied with the determination of his
benefits, eligibility, participation or any other right or interest under this
Plan, such person may file a written statement setting forth the basis of the
claim with the Advisory Committee in a manner prescribed by the Advisory
Committee. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan and any other
pertinent documents generally available to Participants relating to the claim
and may submit comments in writing.


(b)        NOTICE OF DECISION.  A written notice of the disposition of any such
claim shall be furnished to the claimant within thirty (30) days after the claim
is filed with the Advisory Committee, provided that the Advisory Committee may
have an additional period to decide the claim if it advises the claimant in
writing of the need for an extension and the date on which it expects to decide
the claim.  The notice of disposition of a claim shall refer, if appropriate, to
pertinent provisions of this Plan, shall set forth in writing the reasons for
denial of the claim if the claim is denied (including references to any
pertinent provisions of this Plan), and where appropriate shall explain how the
claimant can perfect the claim.


(c)        REVIEW.  If the claim is denied, in whole or in part, the claimant
shall also be notified in writing that a review procedure is
available.  Thereafter, within ninety (90) days after receiving the written
notice of the Advisory Committee's disposition of the claim, the claimant may
request in writing, and shall be entitled to, a review meeting with the Advisory
Committee to present reasons why the claim should be allowed.  The claimant
shall be entitled to be represented by counsel at the review meeting.  The
claimant also may submit a written statement of his claim and the reasons for
granting the claim.  Such statement may be submitted in addition to, or in lieu
of, the review meeting with the Advisory Committee.  The Advisory Committee
shall have the right to request of and receive from a claimant such additional
information, documents or other evidence as the Advisory Committee may
reasonably require.  If the claimant does not request a review meeting within
ninety (90) days after receiving written notice of the Advisory Committee's
disposition of the claim, the clamant shall be deemed to have accepted the
Advisory Committee’s written disposition, unless the claimant shall have been
physically or mentally incapacitated so as to be unable to request review within
the ninety (90) day period.


(d)        DECISION FOLLOWING REVIEW.  A decision on review shall be rendered in
writing by the Advisory Committee ordinarily not later than sixty (60) days
after review,

 
56

--------------------------------------------------------------------------------

 

and a written copy of such decision shall be delivered to the claimant.  If
special circumstances require an extension of the ordinary period, the Advisory
Committee shall so notify the claimant. In any event, if a claim is not
determined within one hundred twenty (120) days after submission for review, it
shall be deemed to be denied.


(e)           DECISIONS FINAL: PROCEDURES MANDATORY. To the extent permitted by
law, a decision on review by the Advisory Committee shall be binding and
conclusive upon all persons whomsoever.  To the extent permitted by law,
completion of the claims procedures described in this Section shall be a
mandatory precondition that must be complied with prior to commencement of a
legal or equitable action in connection with the Plan by a person claiming
rights under the Plan or by another person claiming rights through such a
person.  The Advisory Committee may, in its sole discretion, waive these
procedures as a mandatory precondition to such an action.


(f)           APPEAL BY ARBITRATION.  The following shall be effective for any
claims filed on or after January 1, 2002:


(i)  if the claimant is dissatisfied with the written decision of the Advisory
Committee following review, he shall have the right to request a further appeal
by arbitration of the matter in accordance with the then existing rules of the
American Arbitration Association, provided the claimant submits a request for
binding arbitration to the Advisory Committee, in writing, within sixty (60)
days of receipt of the written review decision of the Advisory Committee.
(ii)   such arbitration shall take place in state of Claimant's residence and
the arbitrator or arbitrators shall be required to have expertise in employee
benefit-related matters.  The arbitrator or arbitrators shall be limited in
their review of the denial of a claim to the standard of review a court of
competent jurisdiction would employ under the same or similar circumstances in
reviewing the denial of an employee benefit claim.


(iii)   the determination in any such arbitration shall grant the prevailing
party full and complete relief including the costs and expenses of arbitration
(including reasonable attorneys fees). The arbitration determination shall be
enforceable through any court of competent jurisdiction.


(iv)    to the extent permitted by law, the procedures specified in this section
12.3 shall be the sole and exclusive procedure available to a claimant who is
otherwise adversely affected by any action of the Advisory Committee. The
Advisory Committee may, in its sole discretion, waive these procedures as a
mandatory precondition to such an action.


(g)              Appeal of Disability Benefit Denial The following procedure
shall be effective as of January 1, 2003 and shall apply only to the extent a
Participant in the Plan is not also a

 
57

--------------------------------------------------------------------------------

 

participant in the Amerco Disability Plan.  A Participant who is also a
participant in the Amerco Disability Plan shall be subject to the appeal
provisions thereof:


(a)        Any claim for disability benefits shall be made to the Advisory
Committee.  If the Advisory Committee denies a claim, or reduces or terminates
disability benefits prior to the expiration of the fixed payment period (an
“Adverse Determination”), the Advisory Committee shall provide notice to the
claimant, in writing, within forty five  (45) days of receipt of the claim.


This period may be extended by the Plan for up to thirty (30) days, provided the
Advisory Committee both determines it is necessary due to matters beyond the
control of the Plan and notifies the claimant, in writing, prior to the
expiration of the initial forty-five (45) day period, of the circumstances
requiring the extension and the date the Advisory Committee expects to render a
decision.  If, prior to the expiration of the first thirty (30) day extension
period, the Advisory Committee determines a decision can not be reached due to
matters beyond the control of the Plan, the period for making a determination
may be extended for an additional thirty (30) days provided the Advisory
Committee notifies the claimant, in writing, prior to the expiration of the
initial thirty (30) day extension period and the date the Advisory Committee
expects to render a decision.


In the case of any extension, the notice of extension shall specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent the rendering of a decision on the claim and the additional
information needed to resolve those issues.  The claimant shall be afforded at
least forty five (45) days within which to provide any such information required
by the Advisory Committee.  If the Advisory Committee does not notify the
claimant of the denial of the claim within the period(s) specified above, then
the claim shall be deemed denied.


The notice of an Adverse Determination shall be written in a manner calculated
to be understood by the claimant and shall set forth:


 
(1)
the specific reason or reasons for the Adverse Determination, including the
identity of any medical or vocation experts whose advice was obtained in
connection with the Adverse Determination, regardless of whether the advice was
relied upon in making the Adverse Determination;



 
(2)
specific references to the pertinent Plan provisions on which the
Adverse  Determination is based;




 
58

--------------------------------------------------------------------------------

 

 
(3)
a description of any additional material or  information necessary for the
claimant to perfect the claim and an explanation as to why such information is
necessary;

 
 
 
(4)
an explanation of the Plan's review procedure and the time limits applicable to
such procedures, including a statement of the

claimant’s right to bring a civil action under Section 502(a) of the Act
following an adverse determination on review; and


 
(5)
(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Determination, either a copy of the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Determination, will be provided to the Participant free of
charge upon request; or



(B)  If the Adverse Determination is based on medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the claimant’s medical circumstances, or a statement that such explanation will
be provided free of charge upon request.


(b)           Within one hundred eighty (180) days after receipt of the above
material, the claimant shall have a reasonable opportunity to appeal the Adverse
Determination to the Claims Review Board for a full and fair review.  The
claimant or his/her duly authorized representative may:


 
(1)
request a full and fair review of the claim and the Adverse Determination upon
written notice to the Advisory Committee;



 
(2)
request review of pertinent documents, records; and other information relevant
to the claim



 
(3)
submit issues, written comments, documents, records and other information
relevant to the claim.



In deciding an appeal of any Adverse Determination based in whole or in part on
a medical judgment, the Claims Review Board shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.

 
59

--------------------------------------------------------------------------------

 

Such health care professional shall not have been involved in rendering the
Adverse Determination nor the subordinate of any person involved in rendering
the Adverse Determination.


(c)           A decision on the review by the Claims Review Board will be made
not later than forty five (45) days after receipt of a request for review,
unless special circumstances require an extension of time for processing (such
as the need to hold a hearing), in which event a decision should be rendered as
soon as possible, but in no event later than ninety (90) days after such
receipt.  The decision of the Claims Review Board shall be written and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant and shall set forth:


 
(1)
the specific reason or reasons for the decision;



 
(2)
specific references to the pertinent Plan provisions on which the decision is
based;



 
(3)
a statement that the claimant is entitled to receive upon request, free of
charge, reasonable access to and copies of, all materials and information
relevant to the claim for benefits;

 
 
 
(4)
a statement of the plan’s voluntary arbitration procedures and the claimant’s
right to bring a civil action under Section 502(a) of the Act; and



 
(5)
(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the decision, either a copy of the specific rule,
guideline, protocol, or other similar criterion; or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the decision, will be provided to the claimant free of charge upon request; or



 
(B)  If the decision based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request.






 
60

--------------------------------------------------------------------------------

 

(d)  In the event a claimant is not satisfied with the results of an appeal as
set forth above, in lieu of the right to bring a civil action in Federal court
under ERISA Section 502(a), the claimant shall have the option to appeal the
matter to voluntary binding arbitration in accordance with the employee benefit
claim arbitration rules of the American Arbitration Association.  In order to
take advantage of this voluntary arbitration the claimant must submit a request
for voluntary arbitration to the Advisory Committee, in writing, within ninety
(90) days of receipt of the written appeal decision.  Any voluntary binding
arbitration proceeding shall be conducted in the claimant’s home state.


(e)  Along with the written decision of the Claims Review Board on the secondary
appeal, the claimant shall be provided with sufficient information to make an
informed decision about whether to submit a claim to voluntary binding
arbitration.  This information shall include, but not be limited to:


(i)  
a statement that the decision whether to arbitrate a claim will have no effect
on rights to any other benefits under the Plan;



(ii)  
notice of the right to representation;



(iii)  
notice of the right to bring a civil action in federal court under ERISA
Section  502(a) in lieu of voluntary binding Arbitration;



(iv)  
a statement that the Plan will not assert that failure to exhaust administrative
remedies in any federal court action in the event you the claimant  elects not
to pursue voluntary binding arbitration;



(v)  
the applicable arbitration rules; and



(vi)  
the arbitrator selection process.

 
 
     (f)  If a claimant decides to utilize the voluntary binding arbitration,
the Claims Review Board shall submit to the arbitrator or arbitrators, when
selected, a copy of the record upon which the appeal decision was made.  The
arbitrator or arbitrators shall be limited in their review of the denial of a
claim to the same standard of review a court of competent jurisdiction would
employ under similar circumstances.  No fees or costs, other than the claimant’s
representative’s legal and/or advisory fees, costs and disbursements shall be
imposed on the claimant as part of this voluntary arbitration process.


12.4.           THE ESOP TRUSTEES.



 
61

--------------------------------------------------------------------------------

 

The ESOP Trustees shall be appointed under and shall be governed by the
provisions of the ESOP Trust Agreement.


12.5.    SCOPE OF RESPONSIBILITY.


(a)           GENERAL.  The Corporation and other Employers, the Advisory
Committee, the Benefits Department and the ESOP Trustees shall perform the
duties respectively assigned to them under the Plan, or the ESOP Trust Agreement
or pursuant to the written directions of the Board, and shall not be responsible
for performing duties assigned to others under the terms and provisions of the
Plan or the ESOP Trust Agreement or assigned to others pursuant to the written
directions of the Board.  No inference of approval or disapproval is to be made
from the inaction of any party described above or the employee or agent of any
of them with regard to the action of any other such party.


(b)           CONFLICTS.  No member of the Advisory Committee may act, vote or
otherwise influence the Advisory Committee regarding his own eligibility,
participation, status or rights under the Plan.


(c)           ADVISOR.  The Corporation, Benefits Department, Advisory Committee
and ESOP Trustees shall have the authority to employ advisors, legal counsel,
accountants and investment managers in connection with the administration of the
Plan, and may delegate to others as permitted herein.  To the extent permitted
by applicable law, the Corporation, Benefits Department, the Advisory Committee
and the ESOP Trustees shall not be liable for complying with the directions of
any advisors, legal counsel, accountants and investment manager, appointed
pursuant to this Section.


(d)           MULTIPLE CAPACITIES.  Persons, organizations or corporations
acting in a position of any fiduciary responsibility with respect to the Plan
and/or the ESOP Trust Fund may serve in more than one (1) fiduciary capacity.


(e)           ALLOCATION OF RESPONSIBILITIES.  The, Benefits Department  or the
Advisory Committee from time to time may allocate to one (1) or more of the
members of the Advisory Committee and may delegate to any other persons or
organizations any of the rights, powers, duties and responsibilities of the
Benefits Department  or the Advisory Committee, respectively, with respect to
the operation and administration of the Plan, and the Benefits Department  may
employ and authorize any person to whom any of its fiduciary responsibility has
been delegated to employ persons to render advice with regard to any fiduciary
responsibility held hereunder.


(f)           INDEMNIFICATION.  To the extent permitted by law, the Employers
shall and do hereby jointly and severally indemnify and agree to hold harmless
their employees,

 
62

--------------------------------------------------------------------------------

 

agents and members of the Advisory Committee and employees of the Benefits
Department, from all loss, damage or liability, joint or several (including
payment of expenses in connection with defense against any such claim) for their
acts, omissions and conduct, and for the acts, omissions and conduct of their
duly appoint agents, which acts, omissions or conduct constitute or are alleged
to constitute a breach of such individual's fiduciary or other responsibilities
under the Act or any other law, except for those acts, omissions or conduct
resulting from his own willful misconduct, willful failure to act, or gross
negligence; provided, however, that if any party would otherwise be entitled to
indemnification hereunder in respect of any liability and such party shall be
insured against loss as a result of such liability by any insurance contract or
contracts, such party shall be entitled to indemnification hereunder only to the
extent by which the amount of such liability shall exceed the amount thereof
payable under such insurance contract or contracts.


(g)           INSURANCE.  The Employers may obtain insurance covering themselves
and others for breaches of fiduciary obligations under this Plan to the extent
permitted by law, and nothing in this Plan shall restrict the right of any
person to obtain such insurance for himself in connection with the performance
of his duties under this Plan.  The Corporation, the Advisory Committee, the
Benefits Department and the ESOP Trustee shall be the Named Fiduciaries under
the Plan, and the Corporation shall be the plan administrator.


12.6.    EXPENSES.


Any brokerage commissions, transfer taxes and other charges and expenses in
connection with the purchase and sale of securities shall be charged to the ESOP
Fund.  Any income taxes or other taxes payable with respect to the ESOP Fund
shall likewise be charged to that the ESOP Fund.  Any other expenses associated
with the administration of the Plan or the ESOP Trust Fund shall be paid from
the ESOP Trust Fund if not paid by the Corporation or an Affiliated Company.


12.7.    TRUST AGREEMENT.


The Board shall maintain an ESOP Trust Agreement pursuant to which the ESOP
Trustees shall be appointed providing for the administration of the ESOP Fund in
such form and containing such provisions as the Board may deem appropriate.  The
ESOP Trust Agreement shall contain such terms as the Board may deem appropriate,
including, but not limited to, provisions with respect to the powers and
authority of the ESOP Trustee and the authority of the Board to amend the ESOP
Trust Agreement, to terminate the trust and to settle the accounts of the ESOP
Trustee on behalf of all persons having an interest in the ESOP Fund.  The ESOP
Trust Agreement shall form a part of the Plan and any and all rights and
benefits which may accrue to any persons under the Plan shall be subject to all
the terms and provisions of the ESOP Trust Agreement.

 
63

--------------------------------------------------------------------------------

 



12.8.    VOTING OF EMPLOYER SECURITIES.


(a) GENERAL RULE.  Except as otherwise provided herein, and unless such
responsibilities or duties are properly delegated to a named fiduciary or
investment Manager other than the ESOP Trustee, the ESOP Trustee shall vote all
voting Employer Securities held as assets of the ESOP Fund in its discretion.


(b)     VOTING PASS THROUGH.  Notwithstanding anything to the contrary in
paragraph (a) above, and subject to the limitations contained in paragraph (f)
herein, a Participant (or the Beneficiary if the Participant has died) shall
direct the ESOP Trustee, or an agent designated by the ESOP Trustee for that
purpose, with respect to the voting of shares of the Employer Securities
allocated to the Participant's Accounts to the extent that, and with respect to
matters for which, Participants are granted pass through voting rights as
provided in paragraphs (c) or (d), whichever is applicable.  The pass through
voting rights provided herein shall not apply to, and the ESOP Trustee shall be
responsible for voting in its discretion, shares of Employer Securities which
are not yet allocated to Participants’ Accounts.  Similarly, the ESOP Trustee
shall retain responsibility for voting in its discretion, shares of Employer
Securities which are subject to the pass through voting rights provided herein
to the extent that Participants fail to give directions with respect to such
allocated shares.  Notwithstanding the foregoing, nothing in this Section 12.8
shall prohibit delegation of the ESOP Trustee's voting responsibilities or
duties to another named fiduciary or investment manager to the extent permitted
by, and in accordance with, the Act. To the extent permitted by law, the ESOP
Trustee shall not be liable for following the proper directions of Participants,
an investment manager, or another named fiduciary in accordance with the rules
herein..


(c)      NO REGISTRATION- TYPE CLASS OF SECURITIES.  If the Corporation does not
have a "registration-type class of securities," the voting pass through rights
provided in paragraph (b) above shall apply to all voting Employer Securities
allocated to Participant Accounts with respect to all matters involving approval
or disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all the assets
of a trade or business, or any similar transaction (as defined in the applicable
regulations under Section 409(e)(3) of the Code).


(d)      REGISTRATION-TYPE CLASS OF SECURITIES.  If the Corporation has a
"registration-type class of securities", the voting pass through rights provided
in paragraph (b) above, shall apply to all voting Employer Securities allocated
to Participant Accounts with respect to all matters submitted to shareholders
for their vote.



 
64

--------------------------------------------------------------------------------

 

(e)       PROXY MATERIALS: VOTING DIRECTION.  Prior to the holding of any annual
or special meeting of the shareholders of the Corporation at which such matters
are to be voted upon, the ESOP Trustee, or an agent designated by the ESOP
Trustee for that purpose, shall verify that the Corporation or its agent has
sent to each Participant (or Beneficiary if the Participant through voting
rights as described herein, a proxy statement and/or has died) entitled to pass
through voting rights as described herein, a proxy statement and/or other
neutral information which the ESOP Trustee deems appropriate in order to provide
Participants necessary and accurate information regarding the voting decisions
being passed through, together with a form to be returned to the ESOP Trustee or
its designated agent instructing the ESOP Trustee to vote the shares of Employer
Securities allocated to the Participant's Accounts in accordance with formation,
the Participant's wishes.  Alternatively, or if the Corporation fails to provide
such in ESOP Trustee shall send or cause to be sent such information to
Participants who are entitled to direct the voting of Employer Securities
hereunder.  Each Participant shall have the right to direct the ESOP Trustee how
to vote the number of votes attributable to the full and fractional shares of
Employer Securities that are subject to pass through voting herein by completing
the voting, direction form and returning it to the ESOP Trustee or its
designated agent. If the ESOP Trustee, or its designated agent, does not receive
instructions from a Participant at least two (2) days prior to such meeting, the
ESOP Trustee shall vote all of the Employer Securities attributable to the
Accounts of such a Participant, in its discretion, subject to the directions of
the independent fiduciary, if one has been appointed.  If the ESOP Trustee has
designated an agent for purposes of this Section 12.8, the ESOP Trustee may
remove such agent and appoint a new agent, or exercise its power, without the
use of an agent, as it shall determine in its sole discretion.


(f)        VOTING RIGHTS OVERRIDE.  Notwithstanding anything in this Section
12.8 to the contrary, the ESOP Trustee shall disregard any Participant
directions made under authority of paragraph (b), and vote any Employer
Securities subject to such directions in the ESOP Trustee's sole discretion, to
the extent required by the Act or the Code.


(g)        REGISTRATION-TYPE CLASS OF SECURITIES DEFINED.  For purposes of this
Section 12.8, the phrase "registration-type class of securities" means:


(1)           a class of securities required to be registered under section 12
of the Security Exchange Act of 1934, and


(2)           a class of securities which would be required to be so registered
except for the exemption from registration provided in subsection (g)(2)(H) of
such Section 12.


12.9. SECURITIES REGISTRATION.



 
65

--------------------------------------------------------------------------------

 

In the event that, in the opinion of counsel for the Corporation, the ESOP
Trustees or the Advisory Committee, any acquisition, sale or distribution of
Employer Securities shall be made in circumstances requiring registration of the
securities or Participants' interests in the Trust Fund under the Securities Act
of 1933 or qualification of the securities under the "blue sky " laws of any
state or states, or requiring any other form of compliance with Federal or state
securities laws, then the Employers may, in their sole discretion and at their
own expense, take or cause to be taken any and all such action as may be
necessary or appropriate to effect such registration, qualification or other
form of compliance, but shall not be required to take such action.


12.10. SECURITIES RESTRICTIONS.


The Benefits Department may, in its sole discretion and subject to ARTICLE
SEVEN, condition delivery of Employer Securities distributable pursuant to
ARTICLE ELEVEN upon delivery by the Participant to the Benefits Department of a
written statement, in such form as the Benefits Department may reasonably
require, containing all or any of the following:


(a)           A certification that he is acquiring the Employer Securities for
his own account and not with a view to or for sale in connection with any
distribution of such shares;


(b)           An acknowledgment that the Employer Securities are being acquired
in a transaction not involving any public offering and without being registered
under the Securities Act of 1933 and that the shares may not be sold except in a
transaction that complies with the requirements of the Securities Act of 1933
and the rules and regulations promulgated thereunder;


(c)           An acknowledgment that his right to transfer such Employer
Securities and
the right of any person to acquire such Employer Securities may be restricted by
the provisions of this ARTICLE TWELVE and/or ARTICLE SEVEN of this Plan, and
that the certificates evidencing the Employer Securities may contain a legend
setting forth or referring to the various restrictions to which transfer of such
Employer Securities are or may be subject;


(d)           An acknowledgment that the Employer Securities are being acquired
in a private transaction, that such shares have not been registered under the
Securities Act of 1933 and that the Corporation, ESOP Trustees and Advisory
Committee have neither the obligation or the intention to effect any such
registration and therefore such Employer Securities must be held by the
distributee indefinitely and without any market therefor unless the shares are
subsequently registered under the Securities Act of 1933 or an exemption from
the registration provisions of such Act is available; and



 
66

--------------------------------------------------------------------------------

 

(e)           An acknowledgment, if appropriate, that he has been advised that
Rule 144 under the Securities Act of 1933 (which Rule permits sales of
securities in limited amounts in accordance with the terms and conditions of
such Rule) or any successor thereto may not be applicable to resales of the
Employer Securities, and that no assurance has been given him as to whether or
when there may be any registration statement under such Act covering the
Employer Securities being distributed, or whether or when such Rule or any other
exemption from the requirements for registration under such Act might be
applicable.




ARTICLE THIRTEEN


AMENDMENT, MERGER AND TERMINATION


13.1. AMENDMENT OF PLAN AND TRUST AGREEMENTS.


The Plan and the ESOP Trust Agreement may be amended at any time and from time
to time by an instrument in writing executed pursuant to authority granted by
the Board, and/or in the case of amendments required by changes in the law or
those having a minimal financial impact to the Plan or ESOP Trust Agreement, by
the President of the Corporation or such persons as may be authorized by the
Board  No amendment shall substantially increase the duties and liabilities of
the members of the Advisory Committee and ESOP Trustees   then serving without
their written consent.  Any such amendment may be in whole or in part and may be
prospective or retroactive; provided, however, that no amendment shall be
effective to the extent it shall have the effect of reverting to the Corporation
or any other Employer the whole or any part of the principal or income of the
ESOP Trust Fund or of diverting any part of the principal or income of the ESOP
Trust Fund to purposes other than for the exclusive benefit of the Participants
or their Beneficiaries.








13.2. MERGER OR CONSOLIDATION.


In the event of merger or consolidation of this Plan with another stock bonus
plan, employee stock ownership plan, profit sharing plan, pension plan or other
plan, or a transfer of assets or liabilities of the ESOP Trust Fund to any other
such fund, each Participant shall have a right to a benefit immediately after
such merger, consolidation or transfer (if the Plan was then terminated) that is
at least equal to, and may be greater than, the benefit to which he had a right
immediately before such merger, consolidation or transfer (if the Plan was then
terminated).



 
67

--------------------------------------------------------------------------------

 

13.3. DISCONTINUANCE AND TERMINATION OF PLAN.


The Board shall have the right to terminate the Plan and to direct distribution
of the ESOP Trust Fund.  In the event of termination of the Plan, the Board
shall have the power to terminate contributions by appropriate resolution.  A
certified copy of such resolution or resolutions shall be delivered to the
Advisory Committee.  In the event of termination of the Plan or discontinuance
of contributions (and the Employer does not establish or maintain a successor
defined contribution plan, in accordance with the provisions set forth in
Treasury Regulations Section 1.401(k)-1(d)(3)), the Board may direct the
Advisory Committee to instruct the Benefits Department and the ESOP Trustees to
make distribution to the Participants as soon as practicable in the same manner
as if their employment with the Employer had then terminated (provided that in
any event distribution of the ESOP Trust Fund may be delayed pending liquidation
of any loan obligation entered into pursuant to ARTICLE SEVEN), or the Board may
direct that the Plan shall be continued without any further contributions.  No
distributions shall be made after termination of contributions by the Employers
until a reasonable time after the Corporation has received from the United
States Treasury Department a determination under the provisions of the Code as
to the effect of such termination or discontinuance upon the qualification of
the Plan.  In the event such determination is unfavorable, then prior to making
any distributions hereunder,  the Benefits Department and the ESOP Trustees
shall pay any Federal or state income taxes due because of the income of the
ESOP Trust Fund and shall then distribute the balance in the manner above
provided.  The Corporation may, by written notice delivered to the Benefits
Departments, the ESOP Trustees and the Advisory Committee, waive the
Corporation's right hereunder to apply for such a determination, and if no
application for determination shall have been made within sixty (60) days after
the date specified in the terminating resolution or after the date of
discontinuance of contributions, the Corporation shall be deemed to have waived
such right.  A mere suspension of contributions by the Employers shall not be
construed as discontinuance thereof.  In the event of a complete or partial
termination of the Plan, or complete discontinuance of contributions under the
Plan, the Account balances of each affected Participant shall be non-forfeitable
to the extent funded.


13.4.  SUCCESSORS.


In case of the merger, consolidation, liquidation, dissolution or reorganization
of an Employer, or the sale by an Employer of all or substantially all of its
assets, provision may be made by written agreement between the Corporation and
any successor corporation acquiring or receiving a substantial part of the
Employer's assets, whereby the Plan will be continued by the successor.  If the
Plan is to be continued by the successor, then effective as of the date of the
applicable event the successor corporation shall be substituted for the Employer
under the Plan.  The substitution of a successor corporation for an Employer
will not in any way be considered a termination of the Plan.

 
68

--------------------------------------------------------------------------------

 



ARTICLE FOURTEEN


INALIENABILITY OF BENEFITS


14.1.    NO ASSIGNMENT PERMITTED.


(a)           GENERAL PROHIBITION.  No Participant or Beneficiary, and no
creditor of a Participant or Beneficiary, shall have any right to assign,
pledge, hypothecate, anticipate or in any way create a lien upon the ESOP Trust
Fund.  All payments to be made to Participants or their Beneficiaries shall be
made only upon their personal receipt or endorsement, except as provided in
Section 11.7, and no interest in the ESOP Trust Fund shall be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act or by operation of law or equity, or subject to attachment,
execution, garnishment, sequestration, levy or other seizure under any legal,
equitable or other process, or be liable in any way for the debts or defaults of
Participants and Beneficiaries except as allowed under section 401(a)(13) of the
Code.


(b)           PERMITTED ARRANGEMENTS.  This Section shall not preclude
arrangements for the withholding of taxes from benefit payments, arrangements
for the recovery of benefit overpayments, arrangements for the transfer of
benefit rights to another plan, or arrangements for direct deposit of benefit
payments to an account in a bank, savings and loan association or credit union
(provided that such arrangement is not part of an arrangement constituting an
assignment or alienation).  Additionally, this Section shall not preclude:  (1)
arrangements for the distribution of the benefits of a Participant or
Beneficiary pursuant to the terms and provisions of a Qualified Domestic
Relations Order in accordance with the following provisions of this ARTICLE
FOURTEEN; or (2) effective for Plan Years commencing on or after August 5, 1997,
the offsetting of benefits of a Participant or Beneficiary as permitted by Code
Section 401(a)(13)(C).




14.2.    QUALIFIED DOMESTIC RELATIONS ORDERS.


(a)           DEFINITIONS.  A Qualified Domestic Relations Order is any
judgment, decree, or order (including an order approving a property settlement
agreement) which relates to the provision of child support, alimony, or marital
property rights to a spouse, child, or other dependent of a Participant and
which is entered or made pursuant to the domestic relations or community
property laws of any State and which creates or recognizes the right of an
"alternate payee" to receive all or a portion of the benefits payable with
respect to a Participant under this Plan or assigns to an "alternate payee" the
right to receive all or a portion of said benefits.  For purposes of this
ARTICLE FOURTEEN, an "alternate payee" is

 
69

--------------------------------------------------------------------------------

 

the spouse, former spouse, child or other dependent of a Participant who is
recognized by a Qualified Domestic Relations Order as having the right to
receive all or a portion of the benefits payable under the Plan with respect to
the Participant.


(b)           REQUIREMENTS.  In accordance with Section 414(p) of the Code, a
judgment, decree or order (hereinafter collectively referred to as an "order")
shall not be treated as a Qualified Domestic Relations Order unless it satisfies
all of the following conditions:


(1)           The order clearly specifies the name and last known mailing
address (if any) of the Participant and the name and last known mailing address
of each alternate payee covered by the order, the amount or percentage of the
Participant's benefits to be paid to each alternate payee or the manner in which
such amount or percentage is to be determined, and the number of payments or
period to which such order applies.


(2)           The order specifically indicates that it applies to this Plan.


(3)           The order does not require this Plan to provide any type or form
of benefit, or any option, not otherwise provided under the Plan, and it does
not require the Plan to provide increased benefits (determined on the basis of
actuarial value).


(4)           The order does not require the payment of benefits to an alternate
payee which are required to be paid to another alternate payee under another
order previously determined to qualify as a Qualified Domestic Relations Order.


(c)           Effective April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a qualified domestic relations order will not
fail to be a QDRO: (i) solely because the order is issued after, or revises,
another domestic relations order or QDRO; or (ii) solely because of the time at
which the order is issued, including issuance after the annuity starting date or
after the Participant's death.  Such a domestic relations order is subject to
the same requirements and protections that apply to QDROs.




14.3.    EARLY COMMENCEMENT OF PAYMENTS TO ALTERNATE PAYEES.


(a)           EARLY PAYMENTS.  An order requiring payment to an alternate payee
before a Participant has separated from employment may qualify as a Qualified
Domestic Relations Order even if it requires payment prior to the Participant's
"earliest retirement age."

 
70

--------------------------------------------------------------------------------

 

For purposes of this Section, "earliest retirement age" shall mean the earlier
of (i) the date on which the Participant attains age fifty (50) or (ii) the
earliest date on which the Participant could begin receiving benefits under the
Plan if the Participant separated from service.  If the Order requires payments
to commence prior to a Participant's actual retirement, the amounts of the
payments must be determined as if the Participant had retired on the date on
which such payments are to begin under such order, but taking into account only
the present account balances at that time.


(b)           ALTERNATE PAYMENT FORMS.  The order may call for the payment of
benefits to an alternate payee in any form in which benefits may be paid under
the Plan to the Participant, other than in the form of a joint and survivor
annuity with respect to the alternate payee and his or her subsequent spouse.


14.4.    PROCESSING OF QUALIFIED DOMESTIC RELATIONS ORDERS.


(a)           NOTICE.  The Benefits Department shall promptly notify the
Participant and any alternate payee who may be entitled to benefits pursuant to
a previously received Qualified Domestic Relations Order or the receipt of any
order which could qualify as a Qualified Domestic Relations Order.  At the same
time, the  Benefits Department shall advise the Participant and any alternate
payees (including the alternate payee designated in the order) of the provisions
of this Section relating to the determination of the qualified status of such
orders.


(b)           QUALIFIED NATURE OF ORDER.  Within a reasonable period of time
after receipt of a copy of the order, the Benefits Department shall determine
whether the order is a Qualified Domestic Relations Order and notify the
Participant and each alternate payee of its determination.  The determination of
the status of an order as a Qualified Domestic Relations Order shall be made in
accordance with such uniform and nondiscriminatory rules and procedures as may
be adopted by the Benefits Department from time to time.  If benefits are
presently being paid with respect to a Participant named in an order which may
qualify as a Qualified Domestic Relations Order or if benefits become payable
after receipt of the order, the Benefits Department shall notify the Trustee to
segregate and hold the amounts which would be payable to the alternate payee or
payees designated in the order if the order is ultimately determined to be a
Qualified Domestic' Relations Order.  If the Benefits Department determines that
the order is a Qualified Domestic Relations Order within eighteen (18) months of
receipt of the order, the Benefits Department shall instruct the Trustee to pay
the segregated amounts (plus any earnings thereon) to the alternate payee
specified in the Qualified Domestic Relations Order.  If within the same
eighteen (18) month period the Benefits Department determines that the order is
not a Qualified Domestic Relations Order or if the status of the order as a
Qualified Domestic Relations Order is not resolved, the Benefits Department
shall instruct the Trustee to pay the segregated amounts (plus any earnings

 
71

--------------------------------------------------------------------------------

 

thereon) to the person or persons who would have been entitled to such amounts
if the order had not been entered.  If the Benefits Department determines that
an order is a Qualified Domestic Relations Order after the close of the eighteen
(18) month period mentioned above, the determination shall be applied
prospectively only.  The determination of the Benefits Department as to the
status of an order as a Qualified Domestic Relations Order shall be binding and
conclusive on all interested parties, present and future, subject to the claims
review provisions of Section 12.3.


14.5.       RESPONSIBILITY OF ALTERNATE PAYEES.


Any person claiming to be an alternate payee under a Qualified Domestic
Relations Order shall be responsible for supplying the Benefits Department with
a certified or otherwise authenticated copy of the order and any other
information or evidence that the Benefits Department deems necessary in order to
substantiate the individual's claim or the status of the order as a Qualified
Domestic Relations Order.


ARTICLE FIFTEEN


GENERAL PROVISIONS


15.1.       SOURCE OF PAYMENT.


Benefits under the Plan shall be payable only out of the ESOP Trust Fund and the
Corporation and other Employers shall have no legal obligation, responsibility
or liability to make any direct payment of benefits under the Plan.  Neither the
Corporation, any other Employer, the Advisory Committee, the Benefits Department
nor the ESOP Trustees guarantee the ESOP Trust Fund against any loss or
depreciation or guarantees the payment of any benefits hereunder.  No persons
shall have any rights under the Plan with respect to the ESOP Trust Fund or
against the ESOP Trustees, the Advisory Committee, Benefits Department, the
Corporation or any Employer, except as, specifically provided for herein.
 
15.2.       BONDING.


The Corporation shall procure bonds for every "bondable fiduciary" in an amount
not less than ten percent (10%) of the amount of funds handled and in no event
less than One Thousand Dollars ($1,000.00), except the Corporation shall not be
required to procure such bonds if the person is exempted from the bonding
requirement by law or regulation or if the Secretary of Labor exempts the ESOP
Trust from the bonding requirements.  The bonds shall conform to the
requirements of the Act and regulations thereunder.  For purposes of this
Section, the term "bondable fiduciary" shall mean any person who handles funds
or other property of the ESOP Trust Fund.



 
72

--------------------------------------------------------------------------------

 

15.3.        EXCLUSIVE BENEFIT.


Except as otherwise provided herein or in the ESOP Trust Agreement, it shall be
impossible for any part of the ESOP Trust Fund to be used for, or diverted to
purposes other than for the exclusive benefit of Participants and their
Beneficiaries, except that payment of taxes and administration expenses may be
made from the ESOP Trust Fund as provided in the ESOP Trust Agreement.


15.4.        UNIFORM ADMINISTRATION EXERCISE OF DISCRETION.


Whenever in the administration of the Plan any action is required by the
Advisory Committee, the ESOP Trustees, or the Benefits Department including, but
not limited to, action with respect to valuation, such action shall be uniform
in nature as applied to all persons similarly situated and no such action shall
be taken which will discriminate in favor of Highly Compensated Employees.  All
actions to be taken by the Advisory Committee, the Benefits Department, or the
ESOP Trustees shall be taken in the exercise of their discretion and shall be
binding and conclusive on all persons.


15.5.        NO RIGHT TO EMPLOYMENT.


Participation in the Plan or as a Beneficiary shall not give any person the
right to be retained in the employ of the Corporation or any other Employer nor,
upon dismissal, to have any right or interest in the ESOP Trust Fund other than
as provided in the Plan.




15.6.       HEIRS AND SUCCESSORS.


All of the provisions of this Plan shall be binding upon all persons, who shall
be entitled to any benefits hereunder, and their heirs and legal
representatives.


15.7.       ASSUMPTION OF QUALIFICATION.


Unless and until advised to the contrary, the Advisory Committee, the Benefits
Department, and the ESOP Trustees may assume that the Plan is a qualified plan
under the provisions of the Code relating to such plans, and that the ESOP Trust
Fund is entitled to exemption from income tax under such provisions.


15.8.       EFFECT OF AMENDMENT.



 
73

--------------------------------------------------------------------------------

 

This Plan is not a new plan succeeding the Plan as constituted prior to the
Effective Date, but is an amendment and restatement of the Plan as so
constituted.  The amount, right to and form of any benefits under this Plan, if
any, of each person who is an Employee after the Effective Date, or the persons
who are claiming through such an Employee, shall be determined under this
Plan.  The amount, right to and form of benefits, if any, of each person who
separated from employment with the Employer prior to the Effective Date, or of
persons who are claiming benefits through such a former Employee, shall be
determined in accordance with the provisions of the Plan in effect on the date
of termination of his employment, except as may be otherwise expressly provided
under this Plan, unless he shall again become an Employee after the Effective
Date.


15.9.       COMPLIANCE WITH SECTION 414(U) OF THE CODE.  Notwithstanding any
provision of the Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Section 414(u) of the Code effective December 12, 1994.



 
74

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, AMERCO has caused this Plan to be executed and its corporate
seal to be hereunto affixed by its duly authorized officers, this 1st day of
January 2010.


AMERCO




By:_______________________________
Its:_______________________________




ATTEST:




By:_______________________________
Its:_______________________________

 
75

--------------------------------------------------------------------------------

 
